Exhibit 10.13

 

Execution Version

 

AMENDED AND RESTATED LOAN

 

AND

 

SECURITY AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

 

WITH

 

BIO-REFERENCE LABORATORIES, INC.

 

AND

 

One or more Subsidiary Parties

(BORROWERS)

 

As of September 30, 2004

 

1

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN

AND SECURITY AGREEMENT

 

This Amended and Restated Loan and Security Agreement (this “Agreement”) is
dated as of September 30`, 2004 and is by and among BIO-REFERENCE LABORATORIES,
INC. (“BRLI”), a New Jersey corporation, having its principal place of business
at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07407 and its Subsidiaries
which now or hereafter become a party hereto (the “Subsidiary Parties”) (BRLI
and the Subsidiary Parties hereinafter each a “Borrower” and, collectively,
“Borrowers”) the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).

 

WITNESSETH:

 

WHEREAS, PNC and Borrowers are engaged in a continuing commercial lending
relationship governed and secured by the Existing Loan Agreement (as hereinafter
defined); and

 

WHEREAS, PNC and Borrowers have negotiated certain amendments to the terms of
their agreements to, among other things, extend the term and increase the amount
of Borrowers’ revolving line of credit; and

 

WHEREAS, PNC and Borrowers have determined that it is both necessary and
appropriate to amend and restate the Existing Loan Agreement in its entirety;
and

 

WHEREAS, PNC and Borrowers wish to memorialize such amendment and restatement by
this writing,

 

NOW THEREFORE, in consideration of the mutual covenants and undertakings herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Lenders and Agent
hereby agree as follows:

 

I.                                         DEFINITIONS

 

1.1.                              Accounting Terms.  As used in this Agreement
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP.

 

1.2.                              General Terms.  For purposes of this Agreement
the following terms shall have the following meanings:

 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Acquisition Subline” shall mean the Revolving Advances utilized to make
Permitted Acquisitions in accordance with Section 2.1(c).

 

“Advances” shall mean and include all Revolving Advances.

 

“Advance Rate” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 5% or more of the securities having
ordinary voting power for the election of directors of such Person, or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.

 

“Anti-Terrorism Laws” shall mean any statute or regulation relating to terrorism
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and those administered
by the United States Treasury Department’s Office of Foreign Asset Control (as
any of the foregoing may from time to time be amended, renewed, extended, or
replaced).

 

“Applicable Margin” shall mean, with respect to the periodic adjustment of the
interest rate upon the Revolving Loan, the applicable margin in excess of the
Alternate Base Rate or Euro-Rate, as applicable, calculated periodically based
upon the Fixed Charge Coverage Ratio as set forth in the following table:

 

Fixed Charge Coverage

 

Alternate Base Rate

 

Euro-Rate

 

Level

 

< 1.25:1.0

 

+ 1.00

%

N/A

 

A

 

 

 

 

 

 

 

 

 

1.25 £ 1.50:1.0

 

+ 0.75

%

+ 2.25

%

B

 

 

 

 

 

 

 

 

 

1.50 £ 1.75:1.0

 

+ 0.50

%

+ 2.00

%

C

 

 

 

 

 

 

 

 

 

1.75£ 2.00:1.0

 

+ 0.25

%

+ 1.75

%

D

 

 

 

 

 

 

 

 

 

>2.00:1.0

 

+ 0

%

+ 1.50

%

E

 

 

Such interest rate adjustments shall be available quarterly.  If available, each
such adjustment shall become effective prospectively on and after the first day
of the calendar month following the calendar month of the date of delivery of
the applicable financial statements to Agent.  In the event Borrowers fail to
timely deliver any such financial statement, in addition to any other remedy
provided for in this Agreement, the Applicable Margin shall be deemed to be
equal to the highest level set forth in the preceding table, until the first day
of the first calendar month following the delivery of such financial statements,
at which time the Applicable Margin shall be determined, prospectively, in
accordance with the terms hereof.  If an Event of Default exists at the time any
reduction in the Applicable Margin is to be implemented, such reduction shall
not occur until the first day of the first calendar month following the date on
which such Event of Default is waived or cured, to the satisfaction of Agent
and, if required hereunder, by the Required Lenders.  It is understood and
agreed that, as of the Closing Date, the Applicable Margin in effect is that for
Level E.

 

“Authority” shall have the meaning set forth in Section 4.19(d).

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

 

“Blocked Person” shall have the meaning assigned to such term in Section
5.23(b).

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” shall mean a certificate duly executed by an
officer of Borrowing Agent appropriately completed and in substantially the form
of Exhibit A hereto.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.7.

 

“Borrowing Agent” shall mean BRLI.

 

“BRLI” shall have the meaning set forth in the preamble to this Agreement.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Euro-Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the Pension Benefit Guaranty Corporation
or any environmental agency or superfund), upon the Collateral, any Borrower or
any of its Affiliates.

 

“Closing Date” shall mean September 30, 2004 or such other date as may be agreed
to by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

 

“Collateral” shall mean and include:

 

(a)                                  all Receivables;

 

(b)                                 all Equipment;

 

(c)                                  all General Intangibles;

 

(d)                                 all Inventory;

 

(e)                                  all Investment Property;

 

(f)                                    all of each Borrower’s right, title and
interest in and to (i) its respective goods and other property including, but
not limited to, all merchandise returned or rejected by Customers, relating to
or securing any of the Receivables; (ii) all of each Borrower’s rights as a
consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor,
including stoppage in transit, setoff, detinue, replevin, reclamation and
repurchase; (iii) all additional amounts due to any Borrower from any Customer
relating to the Receivables; (iv) other property, including warranty claims,
relating to any goods securing this Agreement; (v) all of each Borrower’s
contract rights, rights of payment which have been earned under a contract
right, instruments (including promissory notes), documents, chattel paper
(including electronic chattel paper), warehouse receipts, deposit accounts,
letters of credit, and money; (vi) all commercial tort claims (whether now
existing or hereafter arising); (vii) if and when obtained by any Borrower, all
real and personal property of third parties in which such Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; and (viii) any other goods, personal property or real property
now owned or hereafter

 

4

--------------------------------------------------------------------------------


 

acquired in which any Borrower has expressly granted a security interest or may
in the future grant a security interest to Agent hereunder, or in any amendment
or supplement hereto or thereto, or under any other agreement between Agent and
any Borrower;

 

(g)                                 all of each Borrower’s ledger sheets, ledger
cards, files, correspondence, records, books of account, business papers,
computers, computer software (owned by any Borrower or in which it has an
interest), computer programs, tapes, disks and documents relating to (a), (b),
(c), (d), (e), or (f) of this Paragraph; and

 

(h)                                 all proceeds and products of (a), (b), (c),
(d), (e), (f) and (g) in whatever form, including, but not limited to:  cash,
deposit accounts (whether or not comprised solely of proceeds), certificates of
deposit, insurance proceeds (including hazard, flood and credit insurance),
negotiable instruments and other instruments for the payment of money, chattel
paper, security agreements, documents, eminent domain proceeds, condemnation
proceeds and tort claim proceeds.

 

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) hereof.

 

“Commitment Transfer Supplement” shall mean a document properly completed and
otherwise in form and substance satisfactory to Agent by which the Purchasing
Lender purchases and assumes a portion of the obligation of Lenders to make
Advances under this Agreement.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on any
Borrower’s business, including, without limitation, any Consents required under
all applicable federal, state or other applicable law.

 

“Contract Rate” shall have the meaning set forth in Section 3.1.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.12(a) hereof.

 

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

 

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

5

--------------------------------------------------------------------------------


 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the ordinary course of such
Borrower’s business and which Agent, in its sole credit judgment exercised in a
commercially reasonable manner, shall deem to be an Eligible Receivable, based
on such considerations as Agent may from time to time deem appropriate.  A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:

 

(a)                                  it arises out of a sale made by any
Borrower to an Affiliate of any Borrower or to a Person controlled by an
Affiliate of any Borrower;

 

(b)                                 it is due or unpaid more than one hundred
fifty (150) days after the original invoice date;

 

(c)                                  fifty percent (50%) or more of the
Receivables from such Customer are not deemed Eligible Receivables hereunder. 
Such percentage may, in Agent’s sole discretion exercised in a commercially
reasonable manner, be increased or decreased from time to time;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached;

 

(e)                                  the Customer shall (i) apply for, suffer,
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

(f)                                    the sale is to a Customer outside the
continental United States of America, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
discretion exercised in a commercially reasonable manner;

 

(g)                                 the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 Agent believes, in its sole judgment
exercised in a commercially reasonable manner, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

 

(i)                                     the Customer, except in the instance of
Medicare or Medicaid, is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

 

(j)                                     the goods giving rise to such Receivable
have not been shipped to the Customer or the services giving rise to such
Receivable have not been performed by the applicable Borrower or the Receivable
otherwise does not represent a final sale;

 

(k)                                  the aggregate Receivables of the Customer
(excluding Payors) included in calculating the Formula Amount do not exceed
twenty percent (20%) of Borrowers’ total Eligible Receivables;

 

6

--------------------------------------------------------------------------------


 

(l)                                     the Receivable is subject to any offset,
deduction, defense, dispute, or counterclaim, the Customer is also a creditor or
supplier of a Borrower or the Receivable is contingent in any respect or for any
reason;

 

(m)                               the applicable Borrower has made any agreement
with any Customer for any deduction therefrom, except for discounts or
allowances made in the ordinary course of business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

 

(n)                                 any return, rejection or repossession of the
merchandise has occurred or the rendition of services has been disputed;

 

(o)                                 such Receivable is not payable to a
Borrower; or

 

(p)                                 such Receivable is not otherwise
satisfactory to Agent as determined in good faith by Agent in the exercise of
its discretion in a commercially reasonable manner.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including, without limitation, all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Euro-Rate” shall mean, with respect to Euro-Rate Loans for any Interest Period,
the interest rate per annum determined by Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank offered rates for U.S. Dollars quoted by the
British Bankers’ Association as set forth on Moneyline Telerate (or appropriate
successor or, if the British Bankers’ Association or its successor ceases to
provide such quotes, a comparable replacement determined by Agent) display page
3750 (or such other display page on the Moneyline Telerate service as may
replace display page 3750) two (2) Business Days prior to the first day of such
Interest Period for an amount comparable to such Euro-Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may
also be expressed by the following formula:

 

Euro Rate=

 

Average of London interbank offered rates quoted by BBA or appropriate successor
as shown on Moneyline Telerate Service display page 3750

 

 

1.00 – Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. Agent shall give prompt
notice to the Borrower of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

 

“Euro-Rate Reserve Percentage” shall mean as of any day the maximum percentage
in effect on such

 

7

--------------------------------------------------------------------------------


 

day, as prescribed by the Board of Governors of the Federal Reserve System (or
any successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”).

 

“Euro-Rate Loan” shall mean an Advance at any time that bears interest based on
the Euro-Rate.

 

“Event of Default” shall mean the occurrence of any of the events set forth in
Article X hereof.

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Existing Loan Agreement” shall mean the Loan and Security Agreement dated March
28, 1995, between BRLI and PNC, as amended by the First Amendment to Loan
Agreement dated June 12, 1995, the Second Amendment to Loan Agreement dated
February 14, 1996, the Third Amendment to Loan Agreement dated July 2, 1996, the
Fourth Amendment to Loan Agreement dated as of December 23, 1996, the Fifth
Amendment to Loan Agreement dated as of February 4, 1997, the Sixth Amendment to
Loan Agreement dated March 28, 1997, the Seventh Amendment to Loan Agreement
dated April 9, 1998, the Eighth Amendment to Loan Documents effective as of
January 2, 2001, the Ninth Amendment to Loan Documents effective as of January
30, 2001, the Tenth Amendment to Loan Documents effective as of March 2, 2001,
the Eleventh Amendment to Loan Documents dated September 28, 2001, the Twelfth
Amendment to Loan and Security Agreement executed on or about January 29, 2002,
the Thirteenth Amendment to Loan Documents dated November 26, 2002, and the
Fourteenth Amendment to Loan Documents dated September 29, 2003.

 

“Federal Funds Effective Rate”  shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate’ for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate”  shall mean, for any day, the rate per annum
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) to be the “open” rate for federal
funds transactions as of the opening of business for federal funds transactions
among members of the Federal Reserve System arranged by federal funds brokers on
such day, as quoted by Garvin Guybutler, any successor entity thereto, or any
other broker selected by the Bank, as set forth on the applicable Telerate
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by Agent in accordance with
its usual procedures.

 

“Fixed Charge Coverage” shall mean the following calculation, to be tested
quarterly, as of the end of each fiscal quarter on a rolling four-quarter basis,
in accordance with GAAP on a consolidated basis: (a) Borrowers’ consolidated
earnings before interest, taxes, depreciation and amortization less the total of
unfinanced capital expenditures, cash taxes paid, shareholder distributions made
and dividends paid to shareholders divided by (b) the sum of interest and
principal payments made on all senior and subordinated indebtedness of Borrowers
for borrowed money (but, for the purposes of this Agreement, excluding principal
payments made with respect to the Revolving Loan) or the deferred purchase price
of property.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all payment intangibles, choses in

 

8

--------------------------------------------------------------------------------


 

action, causes of action, corporate or other business records, inventions,
designs, patents, patent applications, equipment formulations, manufacturing
procedures, quality control procedures, trademarks, service marks, trade
secrets, goodwill, copyrights, design rights, software, computer information,
source codes, codes, records and dates, registrations, licenses, franchises,
customer lists, tax refunds, tax refund claims, computer programs, all claims
under guaranties, security interests or other security held by or granted to
such Borrower to secure payment of any of the Receivables by a Customer (other
than to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

 

“Guarantor” shall mean CareEvolve.com, Inc. and any other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations and “Guarantors” means collectively all such Persons.

 

“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor.

 

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Interest Period” shall mean the period provided for any Euro-Rate Loan pursuant
to Section 2.2(b).

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials

 

9

--------------------------------------------------------------------------------


 

and supplies of any kind, nature or description which are or might be used or
consumed in such Borrower’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

 

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to: 
(a) the condition, operations, assets, business or prospects of the applicable
Person or Persons, (b) any Borrower’s ability to pay the Obligations in
accordance with the terms thereof, (c) the value of the Collateral, or Agent’s
Liens on the Collateral or the priority of any such Lien or (d) the practical
realization of the benefits of Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents.

 

“Maximum Revolving Advance Amount” shall mean Thirty Million Dollars
($30,000,000.00).

 

“Monthly Advances” shall have the meaning set forth in Section 3.1 hereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

 

“Note” shall mean collectively, the Revolving Credit Note, and any other
promissory note executed and delivered by Borrowers from time to time in order
to evidence all or any of the Obligations.

 

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by Borrowers to Lenders or
Agent or to any other direct or indirect subsidiary or affiliate of Agent or any
Lender of any kind or nature, present or future (including, without limitation,
any interest accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), whether or not
evidenced by any note, guaranty or other instrument, whether arising under any
agreement, instrument or document, (including, without limitation, this
Agreement and the Other Documents) whether or not for the payment of money,
whether arising by reason of an extension of credit, opening of a letter of
credit, loan, equipment lease or guarantee, under any interest or currency swap,
future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Agent’s or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, any and
all of any Borrower’s Indebtedness and/or liabilities under this Agreement, the
Other Documents or under any other agreement between Agent or Lenders and any
Borrower and any amendments, extensions, renewals or increases and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing,

 

10

--------------------------------------------------------------------------------


 

including but not limited to reasonable attorneys’ fees and expenses and all
obligations of any Borrower to Agent or Lenders to perform acts or refrain from
taking any action.

 

“Other Documents” shall mean the Note, any Guaranty, any Guarantor Security
Agreement and any and all other agreements, instruments and documents,
including, without limitation, guaranties, pledges, powers of attorney,
consents, and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“Payor” or “Payors” shall mean any Person or Persons who pays claims on behalf
of third parties, including for example, but not limited, to Medicare, Medicaid
and insurance companies.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisition” shall mean and include:  (a) the acquisition by any
Borrower of customer lists, at a cost not greater than One Million Dollars
($1,000,000.00) per list and Three Million Dollars ($3,000,000.00) per year, in
the aggregate; (b) any acquisition for which the sole consideration paid by any
Borrower consists of the capital stock of such Borrower; and (c) the
acquisition, the consideration for which is not solely capital stock of a
Borrower, of all or substantially all of the assets or capital stock of a Person
engaged in a business, or having a product line, similar to the business or
product line of Borrowers as of the Closing Date at such time as the following
conditions are satisfied:

 

(i)                                     No Default or Event of Default shall
have occurred and be continuing, nor would a Default or Event of Default occur
after giving effect to such acquisition;

 

(ii)                                  a true and complete copy of the applicable
acquisition agreement shall have been provided to Agent;

 

(iii)                               financial information regarding the business
or product line that the applicable Borrower proposes to acquire shall be
provided to Agent, so as to enable Agent to determine whether the price to be
paid by such Borrower is a fair market price;

 

(iv)                              evidence that the assets to be acquired are
free and clear of all Liens except Permitted Encumbrances;

 

(v)                                 in the case of the acquisitions of a
business, financial projections and a certificate to the effect that the
representations set forth in Article 5 will be true after giving effect to the
acquisition;

 

(vi)                              after giving effect to the acquisition,
Undrawn Availability shall not be less than Two Million Dollars ($2,000,000.00).

 

11

--------------------------------------------------------------------------------


 

(vii)                           Any new Subsidiary of such Borrower resulting
from such acquisition, as Agent in its discretion shall elect, shall either: (x)
expressly join in this Agreement as a Borrower and become jointly and severally
liable for the Obligations of Borrowers hereunder and under any other Agreement
between Borrowers and Lender; or (y) become a Guarantor and shall execute and
deliver a Guaranty and, if formed under the laws of a United States
jurisdiction, a Guarantor’s Security Agreement, in form and substance acceptable
to Agent in its discretion and, in either case Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions;

 

(viii)                        After giving effect to such acquisition, not more
than Ten Million Dollars ($10,000,000.00) of Revolving Advances in the aggregate
shall have been advanced under the Acquisition Subline; and

 

(ix)                                Agent may exercise its reasonable discretion
in determining whether to make a Revolving Advance under the Acquisition Subline
after an examination of the documents and information required hereunder or
under Section 2.1(c)(ii).

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Borrowers; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of any Borrower’s business; (f) judgment Liens
that have been stayed or bonded and mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of any Borrower’s business with
respect to obligations which are not due or which are being contested in good
faith by the applicable Borrower; (g) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided that (x)
any such lien shall not encumber any other property of Borrowers and (y) the
aggregate amount of Indebtedness secured by such Liens incurred as a result of
such purchases during any fiscal year shall not exceed the amount provided for
in Section 7.6; and (h) Liens disclosed on Schedule 1.2.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of Borrowers or any member of the Controlled
Group or any such Plan to which any Borrower or any member of the Controlled
Group is required to contribute on behalf of any of its employees.

 

 “Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all real property owned or leased by any Borrower.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to Borrowers by their Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, healthcare receivables, credit card receivables, and all
other forms of obligations owing to such Borrower arising out of or in
connection with the sale or lease of Inventory or the rendition of services, all
supporting obligations, guarantees and other

 

12

--------------------------------------------------------------------------------


 

security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages.

 

“Reserve Percentage” shall mean the maximum effective percentage in effect on
any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

 

“Revolving Advances” shall mean any Advances made under this Agreement.

 

“Revolving Credit Note” shall mean that certain Seventh Amended and Restated
Revolving Loan Note to be executed contemporaneously herewith, made by Borrowers
and payable to PNC, in the face amount of Thirty Million Dollars
($30,000,000.00), a copy of which is attached hereto as Exhibit B, as such note
may be amended, modified, extended, renewed, restated or substituted from time
to time.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans, and (b) the sum of the Euro-Rate plus the Applicable Margin
with respect to Euro-Rate Loans.

 

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

“Settlement Date” shall mean the Closing Date and thereafter Wednesday of each
week unless such day is not a Business Day in which case it shall be the next
succeeding Business Day.

 

“Subsidiary” shall mean a corporation or other entity of whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable

 

13

--------------------------------------------------------------------------------


 

Federal or state laws now in force or hereafter enacted relating to toxic
substances.  “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.

 

“Transferee” shall have the meaning set forth in Section 16.3(b) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus (ii)
all amounts due and owing to Borrowers’ trade creditors which are outstanding
beyond normal trade terms.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 

1.3.                              Uniform Commercial Code Terms.  All terms used
herein and defined in the Uniform Commercial Code as adopted in the State of New
Jersey from time to time shall have the meaning given therein unless otherwise
defined herein.  To the extent the definition of any category or type of
Collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

1.4.                              Certain Matters of Construction. The terms
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. 
Unless otherwise provided, all references to any instruments or agreements to
which Agent is a party, including, without limitation, references to any of the
Other Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

 

II.                                     ADVANCES, PAYMENTS

 

2.1.                              (a)                                  Revolving
Advances. Subject to the terms and conditions set forth in this Agreement
including, without limitation, Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount minus the principal amount
outstanding under the Acquisition Subline or (y) an amount equal to the sum of:

 

(i)                                                                                    
Fifty (50%) percent, subject to the provisions of Section 2.1(b) hereof (the
“Advance Rate”) of the face amount of the Eligible Receivables; minus

 

(ii)                                                                                 
such reserves as Agent may reasonably deem proper and necessary from time to
time.

 

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) minus (y) Section
2.1(a)(y)(ii) at any time and from time to time shall be referred to as the
“Formula Amount”.  The Revolving Advances shall be evidenced by the Revolving
Credit Note.  In the event that the aggregate principal amount of outstanding
Revolving Advances exceeds the Formula Amount at any time, such excess shall
nevertheless be:  (x) secured by the Collateral, (y) subject to the terms of
this Agreement, and (z) due and payable immediately upon Agent’s demand,
anything contained herein to the contrary notwithstanding.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Discretionary Rights.  The Advance Rates may
be increased or decreased by Agent at any time and from time to time in the
exercise of its reasonable discretion.  Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Advance Rates or
increasing the reserves may limit or restrict Advances requested by Borrowing
Agent.

 

(c)                                  Acquisition Subline.  (i) There is hereby
established a subline within the Advance Limit for Borrowers’ use in making one
or more Permitted Acquisitions (the “Acquisition Subline”).  Upon the terms and
conditions of this Section 2.1(c) until the maturity date of this Agreement,
Borrowers shall be entitled to apply for one or more Advances under the
Acquisition Subline which shall not be less than One Hundred Thousand Dollars
($100,000.00) as to each such Advance and which shall not, when aggregated with
all other Advances made, under the Acquisition Subline at any time exceed an
aggregate principal amount of Ten Million Dollars ($10,000,000.00).  Each
Advance made for Permitted Acquisitions shall permanently reduce the
availability under the Acquisition Subline and shall reduce the Maximum
Revolving Advance Amount by a corresponding amount.  Any repayment, in full or
in part, shall not restore any availability under the Acquisition Subline;
however, the amount of each repayment will result in a corresponding increase in
the Maximum Advance Amount.  Borrowers and Agent hereby acknowledge that, as of
the Closing Date:  (x) an aggregate of Two Million Five Hundred Forty Six
Thousand One Hundred Seventeen and 21/100 Dollars ($2,546,117.21) has been
advanced under the Acquisition Subline, (y) up to the sum of Seven Million Four
Hundred fifty Three Thousand Eight Hundred Eighty Two and 79/100 Dollars
($7,453,882.79), in the aggregate, may be advanced under the Acquisition Subline
in the future, and (z) as of the close of business on October 4, 2004 the
outstanding principal balance of the Acquisition Subline equals Two Million
Three Hundred Thirty Three Thousand Nine Hundred Forty and 71/100 Dollars
($2,333,940.71).  For the purposes of interest calculations and determining
availability under the Maximum Revolving Advance Amount, each Advance under the
Acquisition Subline shall be treated as a Revolving Advance.

 

(ii)                                  Each request for a Advance under the
Acquisition Subline shall be made in writing as early as practicable, but in no
event less than ten (10) Business Days in advance of the anticipated closing
date of the Permitted Acquisition and shall constitute a representation by
Borrowers that the conditions set forth in the definition of Permitted
Acquisitions have been satisfied on the date of such request, and shall be
accompanied by the information and documents required under the definition of
Permitted Acquisitions.

 

(iii)                               Borrowers shall provide Agent such
additional information in respect of the proposed acquisition as Agent shall
reasonably request in order to perform due diligence regarding the proposed
acquisition, including without limitation, the opportunity for Agent or its
agents or representatives, to perform a field examination with respect to the
business or assets acquired prior to approving the inclusion of such assets as
Collateral which is eligible to be the basis for Advances.

 

(iv)                              Agent may exercise its reasonable discretion
in determining whether to make Advances for the purpose of a Permitted
Acquisition.

 

(v)                                 Each Advance made under the Acquisition
Subline shall convert into a term loan on the first day of the month following
the month in which such Advance was made and shall be payable in monthly
installments of principal equal to one thirty-sixth (1/36th) of the original
amount of each such Advance, plus accrued interest.  Principal payments with
respect to each such Advance shall commence on the first day of the second month
following the month in which such Advance was made and shall continue on the
first day of each successive month thereafter until the earlier of thirty-six
(36) months from and including the date of the first payment, or end of the
Term, when the remaining principal balance and accrued and unpaid interest shall
be due and payable, in full.  Borrowers shall have the right to prepay the
principal balance outstanding under the Acquisition Subline in whole or in part
at any time or from time to time in increments of $50,000, provided, that there
shall be added to any prepayment of a Euro-Rate Loan a breakage fee calculated
by Agent using the same method utilized for calculating the breakage fee for
Euro-Rate transactions generally.  Any prepayments shall be applied to the
remaining installments due on any Advance under Acquisition Subline in the
inverse order of their maturities.

 

15

--------------------------------------------------------------------------------


 

2.2.                              Procedure for Borrowing Advances.

 

(a)                                  Borrowing Agent on behalf of any Borrower
may notify Agent prior to 11:00 a.m. on a Business Day of a Borrower’s request
to incur, on that day, a Revolving Advance hereunder.  Should any amount
required to be paid as interest hereunder, or as fees or other charges under
this Agreement or any other agreement with Agent or Lenders, or with respect to
any other Obligation, become due, same shall be deemed a request for a Revolving
Advance as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with Agent or Lenders, and such request shall be irrevocable.

 

(b)                                 Notwithstanding the provisions of (a) above,
in the event any Borrower desires to obtain a Euro-Rate Loan, Borrowing Agent
shall give Agent at least three (3) Business Days’ prior written notice,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in a minimum amount of $100,000.00 and in
integral multiples of $100,000.00 thereafter, and (iii) the duration of the
first Interest Period therefor.  Interest Periods for Euro-Rate Loans shall be
for one, two, three or six months; provided, if an Interest Period would end on
a day that is not a Business Day, it shall end on the next succeeding Business
Day unless such day falls in the next succeeding calendar month in which case
the Interest Period shall end on the next preceding Business Day.  No Euro-Rate
Loan shall be made available to Borrower during the continuance of a Default or
an Event of Default.

 

(c)                                  Each Interest Period of a Euro-Rate Loan
shall commence on the date such Euro-Rate Loan is made and shall end on such
date as Borrowing Agent may elect as set forth in subsection (b)(iii) above
provided that the exact length of each Interest Period shall be determined in
accordance with the practice of the interbank market for offshore Dollar
deposits and no Interest Period shall end after the last day of the Term.

 

Borrowing Agent shall elect the initial Interest Period applicable to a
Euro-Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(d),
as the case may be.  Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not less than three (3) Business Days prior to the last day of the then current
Interest Period applicable to such Euro-Rate Loan.  If Agent  does not receive
timely notice of the Interest Period elected by Borrowing Agent, Borrowers shall
be deemed to have elected to convert to a Domestic Rate Loan subject to Section
2.2(d) hereinbelow.

 

(d)                                 Provided that no Event of Default shall have
occurred and be continuing, any Borrower may, on the last Business Day of the
then current Interest Period applicable to any outstanding Euro-Rate Loan, or on
any Business Day with respect to Domestic Rate Loans, convert any such loan into
a loan of another type in the same aggregate principal amount provided that any
conversion of a Euro-Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such Euro-Rate Loan.  If a
Borrower desires to convert a loan, Borrowing Agent shall give Agent not less
than three (3) Business Days’ prior written notice to convert from a Domestic
Rate Loan to a Euro-Rate Loan or one (1) Business Day’s prior written notice to
convert from a Euro-Rate Loan to a Domestic Rate Loan, specifying the date of
such conversion, the loans to be converted and if the conversion is from a
Domestic Rate Loan to any other type of loan, the duration of the first Interest
Period therefor.  After giving effect to each such conversion, there shall not
be outstanding more than five (5) Euro-Rate Loans, in the aggregate.

 

(e)                                  At its option and upon three (3) Business
Days’ prior written notice, any Borrower may prepay the Euro-Rate Loans in whole
at any time or in part from time to time, without premium or penalty, but with
accrued interest on the principal being prepaid to the date of such repayment. 
Such Borrower shall specify the date of prepayment of Advances which are
Euro-Rate Loans and the amount of such prepayment.  In the event that any
prepayment of a Euro-Rate Loan is required or permitted on a date other than the
last Business Day of the then current Interest Period with respect thereto, such
Borrower shall indemnify Agent and Lenders therefor in accordance with Section
2.2(f) hereof.

 

(f)                                    Each Borrower shall indemnify Agent and
Lenders and hold Agent and Lenders harmless from and against any and all losses
or expenses that Agent and Lenders may sustain or incur as a consequence of any
prepayment, conversion of or any default by any Borrower in the payment of the
principal of or interest on any

 

16

--------------------------------------------------------------------------------


 

Euro-Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Euro-Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Euro-Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

 

(g)                                 Notwithstanding any other provision hereof,
if any applicable law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, shall make it unlawful for any
Lender (for purposes of this subsection (g), the term “Lender” shall include any
Lender and the office or branch where any Lender or any corporation or bank
controlling such Lender makes or maintains any Euro-Rate Loans ) to make or
maintain its Euro-Rate Loans, the obligation of Lenders to make Euro-Rate Loans
hereunder shall forthwith be cancelled and Borrowers shall, if any affected
Euro-Rate Loans are then outstanding, promptly upon request from Agent, either
pay all such affected Euro-Rate Loans or convert such affected Euro-Rate Loans
into loans of another type.  If any such payment or conversion of any Euro-Rate
Loan is made on a day that is not the last day of the Interest Period applicable
to such Euro-Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Euro-Rate Loan as a
result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Euro-Rate Loan.  A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Lenders to Borrowing Agent shall be conclusive absent manifest error.

 

2.3.                              Disbursement of Advance Proceeds.  All
Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s
books.  During the Term, Borrowers may use the Revolving Advances by borrowing,
prepaying and reborrowing, all in accordance with the terms and conditions
hereof.  The proceeds of each Revolving Advance requested by Borrowers or deemed
to have been requested by Borrowers under Section 2.2(a) hereof shall, with
respect to requested Revolving Advances to the extent Lenders make such
Revolving Advances, be made available to the applicable Borrower on the day so
requested by way of credit to such Borrower’s operating account at PNC, or such
other bank as Borrowing Agent may designate following notification to Agent, in
immediately available federal funds or other immediately available funds or,
with respect to Revolving Advances deemed to have been requested by any
Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.

 

2.4.                              Maximum Advances.  The aggregate balance of
Revolving Advances outstanding at any time shall not exceed the lesser of (a)
Maximum Revolving Advance Amount or (b) the Formula Amount.

 

2.5.                              Repayment of Advances.

 

(a)                                  The Revolving Advances shall be due and
payable in full on the last day of the Term subject to earlier prepayment as
herein provided.

 

(b)                                 Each Borrower recognizes that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received.  In consideration of Agent’s agreement to conditionally credit
Borrowers’ Account as of the Business Day on which Agent receives those items of
payment, each Borrower agrees that, in computing the charges under this
Agreement, all items of payment shall be deemed applied by Agent on account of
the Obligations one (1) Business Day after the Business Day Agent receives such
payments via wire transfer or electronic depository check.  Agent is not,
however, required to credit Borrowers’ Account for the amount of any item of
payment which is unsatisfactory to Agent and Agent may charge Borrowers’ Account
for the amount of any item of payment which is returned to Agent unpaid.

 

(c)                                  All payments of principal, interest and
other amounts payable hereunder, or under any of the Other Documents shall be
made to Agent at the Payment Office not later than 1:00 P.M. (eastern time) on
the due date therefor in lawful money of the United States of America in federal
funds or other funds immediately available to Agent.

 

17

--------------------------------------------------------------------------------


 

Agent shall have the right to effectuate payment on any and all Obligations due
and owing hereunder by charging Borrowers’ Account or by making Advances as
provided in Section 2.2 hereof.

 

(d)                                 Borrowers shall pay principal, interest, and
all other amounts payable hereunder, or under any related agreement, without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.

 

2.6.                              Repayment of Excess Advances.  The aggregate
balance of Advances outstanding at any time in excess of the maximum amount of
Advances permitted hereunder shall be immediately due and payable without the
necessity of any demand, at the Payment Office, whether or not a Default or
Event of Default has occurred.

 

2.7.                              Statement of Account.  Agent shall maintain,
in accordance with its customary procedures, a loan account (“Borrowers’
Account”) in the name of Borrowers in which shall be recorded the date and
amount of each Advance made by Agent and the date and amount of each payment in
respect thereof; provided, however, the failure by Agent to record the date and
amount of any Advance shall not adversely affect Agent or any Lender.  Each
month, Agent shall send to Borrowing Agent a statement showing the accounting
for the Advances made, payments made or credited in respect thereof, and other
transactions between Agent and Borrowers, during such month.  The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent.  The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 

2.8.                              Additional Payments.  Any sums expended by
Agent or any Lender due to any Borrower’s failure to perform or comply with its
obligations under this Agreement or any Other Document including, without
limitation, any Borrower’s obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14
and 6.1 hereof, may be charged to Borrowers’ Account as a Revolving Advance and
added to the Obligations.

 

2.9.                              Manner of Borrowing and Payment.

 

(a)                                  Each borrowing of Revolving Advances shall
be advanced according to the applicable Commitment Percentages of Lenders.

 

(b)                                 Each payment (including each prepayment) by
Borrowers on account of the principal of and interest on the Revolving Advances,
shall be applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders.  Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of Lenders to the Payment Office, in each case
on or prior to 1:00 P.M., eastern time, in Dollars and in immediately available
funds.

 

(c)                                  (i)                                    
Notwithstanding anything to the contrary contained in Sections 2.12(a) and (b)
hereof, commencing with the first Business Day following the Closing Date, each
borrowing of Revolving Advances shall be advanced by Agent and each payment by
any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent.  On or before 1:00 P.M., eastern time, on
each Settlement Date commencing with the first Settlement Date following the
Closing Date, Agent and Lenders shall make certain payments as follows: (I) if
the aggregate amount of new Revolving Advances made by Agent during the
preceding Week (if any) exceeds the aggregate amount of repayments applied to
outstanding Revolving Advances during such preceding Week, then each Lender
shall provide Agent with funds in an amount equal to its applicable Commitment
Percentage of the difference between (w) such Revolving Advances and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
Revolving Advances during such Week exceeds the aggregate amount of new
Revolving Advances made during such Week, then Agent shall provide each Lender
with funds in an amount equal to its applicable Commitment Percentage of the
difference between (y) such repayments and (z) such Revolving Advances.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender shall be entitled to earn
interest at the applicable Contract Rate on outstanding Advances which it has
funded.

 

(iii)                               Promptly following each Settlement Date,
Agent shall submit to each Lender a certificate with respect to payments
received and Advances made during the Week immediately preceding such Settlement
Date.  Such certificate of Agent shall be conclusive in the absence of manifest
error.

 

(d)                                 If any Lender or Participant (a “benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Lender so purchasing
a portion of another Lender’s Advances may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

 

(e)                                  Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender that such Lender will not make
the amount which would constitute its applicable Commitment Percentage of the
Advances available to Agent, Agent may (but shall not be obligated to) assume
that such Lender shall make such amount available to Agent on the next
Settlement Date and, in reliance upon such assumption, make available to
Borrowers a corresponding amount.  Agent will promptly notify Borrowers of its
receipt of any such notice from a Lender.  If such amount is made available to
Agent on a date after such next Settlement Date, such Lender shall pay to Agent
on demand an amount equal to the product of (i) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (ii) such amount, times (iii) the number of days from
and including such Settlement Date to the date on which such amount becomes
immediately available to Agent.  A certificate of Agent submitted to any Lender
with respect to any amounts owing under this paragraph (e) shall be conclusive,
in the absence of manifest error.  If such amount is not in fact made available
to Agent by such Lender within three (3) Business Days after such Settlement
Date, Agent shall be entitled to recover such an amount, with interest thereon
at the rate per annum then applicable to such Revolving Advances hereunder, on
demand from Borrowers; provided, however, that Agent’s right to such recovery
shall not prejudice or otherwise adversely affect Borrowers’ rights (if any)
against such Lender.

 

2.10.                        Mandatory Prepayments.  Subject to Section 4.3
hereof, when any Borrower sells or otherwise disposes of any Collateral other
than Inventory in the ordinary course of business, Borrowers shall repay the
Advances in an amount equal to the net proceeds of such sale (i.e., gross
proceeds less the reasonable costs of such sales or other dispositions), such
repayments to be made promptly but in no event more than one (1) Business Day
following receipt of such net proceeds, and until the date of payment, such
proceeds shall be held in trust for Agent.  The foregoing shall not be deemed to
be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof.  Such repayments shall be applied to the outstanding Advances
in such order as Agent may determine, subject to Borrower’s ability to reborrow
Revolving Advances in accordance with the terms hereof

 

2.11.                        Use of Proceeds.  Borrowers shall apply the
proceeds of Advances to provide for their working capital needs.

 

2.12.                        Defaulting Lender.

 

(a)                                  Notwithstanding anything to the contrary
contained herein, in the event any Lender (x) has refused (which refusal
constitutes a breach by such Lender of its obligations under this Agreement) to
make available its portion of any Advance or (y) notifies either Agent or
Borrowing Agent that it does not intend to make available its portion of any
Advance (if the actual refusal would constitute a breach by such Lender of its
obligations under this

 

19

--------------------------------------------------------------------------------


 

Agreement) (each, a “Lender Default”), all rights and obligations hereunder of
such Lender (a “Defaulting Lender”) as to which a Lender Default is in effect
and of the other parties hereto shall be modified to the extent of the express
provisions of this Section 2.12 while such Lender Default remains in effect.

 

(b)                                 Advances shall be incurred pro rata from
Lenders (the “Non-Defaulting Lenders”) which are not Defaulting Lenders based on
their respective Commitment Percentages, and no Commitment Percentage of any
Lender or any pro rata share of any Advances required to be advanced by any
Lender shall be increased as a result of such Lender Default.  Amounts received
in respect of principal of any type of Advances shall be applied to reduce the
applicable Advances of each Lender pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, such amount shall not be applied to any Advances of
a Defaulting Lender at any time when, and to the extent that, the aggregate
amount of Advances of any Non-Defaulting Lender exceeds such Non-Defaulting
Lender’s Commitment Percentage of all Advances then outstanding.

 

(c)                                  A Defaulting Lender shall not be entitled
to give instructions to Agent or to approve, disapprove, consent to or vote on
any matters relating to this Agreement and the Other Documents.  All amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall be deemed not to be a Lender
and not to have Advances outstanding.

 

(d)                                 Other than as expressly set forth in this
Section 2.12, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.12 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

(e)                                  In the event a Defaulting Lender
retroactively cures to the satisfaction of Agent the breach which caused a
Lender to become a Defaulting Lender, such Defaulting Lender shall no longer be
a Defaulting Lender and shall be treated as a Lender under this Agreement.

 

III.                                 INTEREST AND FEES.

 

3.1.                              Interest.  Interest on Advances shall be
payable in arrears on the first day of each month with respect to Domestic Rate
Loans and, with respect to Euro-Rate Loans, at the end of each Interest Period
or, for Euro-Rate Loans  with an Interest Period in excess of three months, at
the earlier of (a) each three months on the anniversary date of the commencement
of such Euro-Rate Loan or (b) the end of the Interest Period.  Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month (the “Monthly Advances”) at a rate per annum equal to, with respect to
Revolving Advances, the Revolving Interest Rate (from time to time herein, the
“Contract Rate”).  Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate for
Domestic Rate Loans shall be similarly changed without notice or demand of any
kind by an amount equal to the amount of such change in the Alternate Base Rate
during the time such change or changes remain in effect.  The Euro-Rate shall be
adjusted with respect to Euro-Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, the Obligations shall bear interest at the applicable
Contract Rate plus two percent (2%) per annum (the “Default Rate”).

 

3.2.                              Facility Fee.  If, for any month during the
Term, the average daily unpaid balance of the Revolving Advances for each day of
such month does not equal the Maximum Revolving Advance Amount, then Borrowers
shall pay to Agent for the ratable benefit of Lenders a fee at a rate equal to
one-quarter of one percent (0.25%) per annum on the amount by which the Maximum
Revolving Advance Amount exceeds such average daily unpaid balance.  Such fee
shall be payable to Agent in arrears on the last day of each quarter.

 

20

--------------------------------------------------------------------------------


 

3.3.                              Computation of Interest and Fees.  Interest
and fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed.  If any payment to be made hereunder becomes
due and payable on a day other than a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and interest thereon shall be
payable at the applicable Contract Rate during such extension.

 

3.4.                              Maximum Charges.  In no event whatsoever shall
interest and other charges charged hereunder exceed the highest rate permissible
under law. In the event interest and other charges as computed hereunder would
otherwise exceed the highest rate permitted under law, such excess amount shall
be first applied to any unpaid principal balance owed by Borrowers, and if the
then remaining excess amount is greater than the previously unpaid principal
balance, Lenders shall promptly refund such excess amount to Borrowers and the
provisions hereof shall be deemed amended to provide for such permissible rate.

 

3.5.                              Increased Costs.  In the event that any
applicable law, treaty or governmental regulation, or any change therein or in
the interpretation or application thereof, or compliance by any Lender (for
purposes of this Section 3.5, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Euro-Rate Loans with any request or directive (whether or not having the
force of law) from any central bank or other financial, monetary or other
authority, shall:

 

(a)                                  subject Agent or any Lender to any tax of
any kind whatsoever with respect to this Agreement or any Other Document or
change the basis of taxation of payments to Agent or any Lender of principal,
fees, interest or any other amount payable hereunder or under any Other
Documents (except for changes in the rate of tax on the overall net income of
Agent or any Lender by the jurisdiction in which it maintains its principal
office);

 

(b)                                 impose, modify or hold applicable any
reserve, special deposit, assessment or similar requirement against assets held
by, or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent or any Lender, including (without limitation)
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or

 

(c)                                  impose on Agent or any Lender or the London
interbank Eurodollar market any other condition with respect to this Agreement
or any Other Document;

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Euro-Rate.  Agent or such Lender shall certify the amount of such additional
cost or reduced amount to Borrowers, and such certification shall be conclusive
absent manifest error.

 

3.6.                              Basis For Determining Interest Rate Inadequate
or Unfair.  In the event that Agent or any Lender shall have determined that:

 

(a)                                  reasonable means do not exist for
ascertaining the Euro-Rate applicable pursuant to Section 2.2 hereof for any
Interest Period; or

 

(b)                                 Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank Eurodollar
market, with respect to an outstanding Euro-Rate Loan, a proposed Euro-Rate
Loan, or a proposed conversion of a Domestic Rate Loan into a Euro-Rate Loan,

 

then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination.  If such notice is given, (i) any such requested
Euro-Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent
shall notify Agent no later than 10:00 a.m. (eastern time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Euro-Rate Loan,

 

21

--------------------------------------------------------------------------------


 

(ii) any Domestic Rate Loan or Euro-Rate Loan which was to have been converted
to an affected type of Euro-Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (eastern time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of Euro-Rate Loan, and
(iii) any outstanding affected Euro-Rate Loans shall be converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (eastern time) two (2) Business Days prior to the last Business Day
of the then current Interest Period applicable to such affected Euro-Rate Loan,
shall be converted into an unaffected type of Euro-Rate Loan on the last
Business Day of the then current Interest Period for such affected Euro-Rate
Loans.  Until such notice has been withdrawn, Lenders shall have no obligation
to make an affected type of Euro-Rate Loan or maintain outstanding affected
Euro-Rate Loans and no Borrower shall have the right to convert a Domestic Rate
Loan or an unaffected type of Euro-Rate Loan into an affected type of Euro-Rate
Loan.

 

3.7.                              Capital Adequacy.

 

(a)                                  In the event that Agent or any Lender shall
have determined that any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Euro-Rate Loans with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on Agent or any Lender’s capital as a consequence of
its obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrowers shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction.  In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods.  The protection of this Section
3.7 shall be available to Agent and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the applicable law,
regulation or condition.

 

(b)                                 A certificate of Agent or such Lender
setting forth such amount or amounts as shall be necessary to compensate Agent
or such Lender with respect to Section 3.7(a) hereof when delivered to Borrowers
shall be conclusive absent manifest error.

 

3.8.                              Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under either of Sections 3.5
or 3.7, or if Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.8, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.5 or 3.7, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
either Sections 3.5 or 3.7, or if Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.8, or if any Lender defaults in its obligation to fund
Advances hereunder, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 16.3), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) Borrowers shall
have received the prior written consent of Agent, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.5 or 3.7, such assignment will result

 

22

--------------------------------------------------------------------------------


 

in a material reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

 

IV.                                 COLLATERAL; GENERAL TERMS

 

4.1.                              Security Interest in the Collateral.  To
secure the prompt payment and performance to Agent and each Lender of the
Obligations, each Borrower hereby reaffirms, reiterates and restates the
existing, continuing and uninterrupted assignment, pledge and grant of a
security interest in and to the Collateral to PNC as is set forth in the
Existing Loan Agreement and hereby assigns, pledges and grants to PNC in its
capacity Agent for its benefit and for the ratable benefit of each Lender a
continuing security interest in and to all of the Collateral, whether now owned
or existing or hereafter acquired or arising and wheresoever located.  Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest and shall cause its
financial statements to reflect such security interest.  Each Borrower shall
promptly provide Agent with written notice of all commercial tort claims, such
notice to contain the case title together with the applicable court and a brief
description of the claim(s).  Upon delivery of each such notice, such Borrower
shall be deemed to hereby grant to Agent a security interest and lien in and to
such commercial tort claims and all proceeds thereof.  Borrower hereby notifies
Agent of the pending commercial tort claims disclosed on Schedule 4.1.

 

4.2.                              Perfection of Security Interest.  Each
Borrower shall take all action that may be necessary or desirable, or that Agent
may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in the Collateral or to
enable Agent to protect, exercise or enforce its rights hereunder and in the
Collateral, including, but not limited to, (i) immediately discharging all Liens
other than Permitted Encumbrances, (ii) obtaining landlords’ or mortgagees’ lien
waivers, (iii) delivering to Agent, endorsed or accompanied by such instruments
of assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest under the Uniform Commercial Code or other applicable law. 
Agent is hereby authorized to file financing statements signed by Agent instead
of Borrower in accordance with the Uniform Commercial Code as adopted in the
State of New York from time to time. By its signature hereto, each Borrower
hereby authorizes Agent to file against such Borrower, one or more financing,
continuation, or amendment statements pursuant to the Uniform Commercial Code in
form and substance satisfactory to Agent (which statements may have a
description of collateral which is broader than that set forth herein).  All
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be charged to Borrowers’ Account as a
Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Agent’s option, shall be paid to Agent for the ratable benefit of Lenders
immediately upon demand.

 

4.3.                              Disposition of Collateral.  Each Borrower will
safeguard and protect all Collateral for Agent’s general account and make no
disposition thereof whether by sale, lease or otherwise except (a) the sale of
Inventory in the ordinary course of business and (b) the disposition or transfer
of obsolete and worn-out Equipment in the ordinary course of business during any
fiscal year having an aggregate fair market value of not more than $100,000.00
and only to the extent that (i) the proceeds of any such disposition are used to
acquire replacement Equipment which is subject to Agent’s first priority
security interest or (ii) the proceeds of which are remitted to Agent to be
applied to the Obligations.

 

4.4.                              Preservation of Collateral.  Following the
occurrence of a Default or Event of Default in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and

 

23

--------------------------------------------------------------------------------


 

may proceed over and through any of Borrower’s owned or leased property.  Each
Borrower shall cooperate fully with all of Agent’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as Agent may
direct.  All of Agent’s expenses of preserving the Collateral, including any
expenses relating to the bonding of a custodian, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations.

 

4.5.                              Ownership of Collateral.  With respect to the
Collateral, at the time the Collateral becomes subject to Agent’s security
interest:  (a) each Borrower shall be the sole owner of and fully authorized and
able to sell, transfer, pledge and/or grant a first priority security interest
in each and every item of the its respective Collateral to Agent; and, except
for Permitted Encumbrances the Collateral shall be free and clear of all Liens
and encumbrances whatsoever; (b) each document and agreement executed by each
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all respects; (c) all signatures and endorsements
of each Borrower that appear on such documents and agreements shall be genuine
and each Borrower shall have full capacity to execute same; and (d) each
Borrower’s Equipment and Inventory shall be located as set forth on Schedule 4.5
and shall not be removed from such location(s) without the prior written consent
of Agent except with respect to the sale of Inventory in the ordinary course of
business and Equipment to the extent permitted in Section 4.3 hereof.

 

4.6.                              Defense of Agent’s and Lenders’ Interests. 
Until (a) payment and performance in full of all of the Obligations and (b)
termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect.  During such period no Borrower shall,
without Agent’s prior written consent, pledge, sell (except Inventory in the
ordinary course of business and Equipment to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral.  Each Borrower shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever.  At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including without limitation:  labels, stationery,
documents, instruments and advertising materials.  If Agent exercises this right
to take possession of the Collateral, Borrowers shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other applicable law.  Each
Borrower shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

 

4.7.                              Books and Records.  Each Borrower shall (a)
keep proper books of record and account in which full, true and correct entries
will be made of all dealings or transactions of or in relation to its business
and affairs; (b) set up on its books accruals with respect to all taxes,
assessments, charges, levies and claims; and (c) on a reasonably current basis
set up on its books, from its earnings, allowances against doubtful Receivables,
advances and investments and all other proper accruals (including without
limitation by reason of enumeration, accruals for premiums, if any, due on
required payments and accruals for depreciation, obsolescence, or amortization
of properties), which should be set aside from such earnings in connection with
its business.  All determinations pursuant to this subsection shall be made in
accordance with, or as required by, GAAP consistently applied in the opinion of
such independent public accountant as shall then be regularly engaged by
Borrowers.

 

4.8.                              Financial Disclosure.  Each Borrower hereby
irrevocably authorizes and directs all accountants and auditors employed by such
Borrower at any time during the Term to exhibit and deliver to Agent and each
Lender copies of any of any Borrower’s financial statements, trial balances or
other accounting records of any sort in the accountant’s or auditor’s
possession, and to disclose to Agent and each Lender any information such
accountants may have concerning such Borrower’s financial status and business
operations.  Each Borrower hereby authorizes all federal, state and municipal
authorities to furnish to Agent and each Lender copies of reports or
examinations relating to such Borrower, whether made by such Borrower or
otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or such authorities.

 

24

--------------------------------------------------------------------------------


 

4.9.                              Compliance with Laws.  Each Borrower shall
comply in all material respects with all acts, rules, regulations and orders of
any legislative, administrative or judicial body or official applicable to its
respective Collateral or any part thereof or to the operation of such Borrower’s
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect on such Borrower.  Each Borrower may, however, contest
or dispute any acts, rules, regulations, orders and directions of those bodies
or officials in any reasonable manner, provided that any related Lien is
inchoate or stayed and sufficient reserves are established to the reasonable
satisfaction of Agent to protect Agent’s Lien on or security interest in the
Collateral.  The assets of Borrowers at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrowers so that such insurance shall
remain in full force and effect.

 

4.10.                        Inspection of Premises.  At all reasonable times
Agent and each Lender shall have full access to and the right to audit, check,
inspect and make abstracts and copies from each Borrower’s books, records,
audits, correspondence and all other papers relating to the Collateral and the
operation of each Borrower’s business.  Agent, any Lender and their agents may
enter upon any of each Borrower’s premises at any time during business hours and
at any other reasonable time, and from time to time, for the purpose of
inspecting the Collateral and any and all records pertaining thereto and the
operation of such Borrower’s business.

 

4.11.                        Insurance.  Each Borrower shall bear the full risk
of any loss of any nature whatsoever with respect to the Collateral.  At each
Borrower’s own cost and expense in amounts and with carriers acceptable to
Agent, each Borrower shall (a) keep all its insurable properties and properties
in which each Borrower has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Borrower’s including, without
limitation, business interruption insurance; (b) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to such
Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such
Borrower either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (c) [Intentionally omitted.];
(d) maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (e) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Borrower is engaged in business; and (f)
furnish Agent with (i) evidence of the maintenance of such policies by the
renewal thereof at least thirty (30) days before any expiration date and, if
required by Agent at any time, copies of any one or more of such policies, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (d) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent.  In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly.  If any insurance losses are paid by check, draft or
other instrument payable to any Borrower and Agent jointly, Agent may endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.  Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a) and (b)
above.  All loss recoveries received by Agent upon any such insurance may be
applied to the Obligations, in such order as Agent in its sole discretion shall
determine.  Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.

 

4.12.                        Failure to Pay Insurance.  If any Borrower fails to
obtain insurance as hereinabove provided, or to keep the same in force, Agent,
if Agent so elects, may obtain such insurance and pay the premium therefor on
behalf of such Borrower, and charge Borrowers’ Account therefor as a Revolving
Advance of a Domestic Rate Loan and such expenses so paid shall be part of the
Obligations.

 

4.13.                        Payment of Taxes.  Each Borrower will pay, when
due, all taxes, assessments and other Charges lawfully levied or assessed upon
such Borrower or any of the Collateral including, without limitation, real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes.  If any tax
by any governmental authority is or may be imposed on or as a result of any
transaction between

 

25

--------------------------------------------------------------------------------


 

any Borrower and Agent or any Lender which Agent or any Lender may be required
to withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Agent’s or any Lender’s opinion, may possibly create a valid Lien on the
Collateral, Agent may without notice to Borrowers pay the taxes, assessments or
other Charges and each Borrower hereby indemnifies and holds Agent and each
Lender harmless in respect thereof.  Agent will not pay any taxes, assessments
or Charges to the extent that any Borrower has contested or disputed those
taxes, assessments or Charges in good faith, by expeditious protest,
administrative or judicial appeal or similar proceeding provided that any
related tax lien is stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s security interest in or Lien
on the Collateral.  The amount of any payment by Agent under this Section 4.13
shall be charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate
Loan and added to the Obligations and, until Borrowers shall furnish Agent with
an indemnity therefor (or supply Agent with evidence satisfactory to Agent that
due provision for the payment thereof has been made), Agent may hold without
interest any balance standing to Borrowers’ credit and Agent shall retain its
security interest in any and all Collateral held by Agent.

 

4.14                           Payment of Leasehold Obligations.  Each Borrower
shall at all times pay, when and as due, its rental obligations under all leases
under which it is a tenant, and shall otherwise comply, in all material
respects, with all other terms of such leases and keep them in full force and
effect and, at Agent’s request will provide evidence of having done so.

 

4.15.                        Receivables

 

(a)                                  Nature of Receivables.  Each of the
Receivables shall be a bona fide and valid account representing a bona fide
indebtedness incurred by the Customer therein named, for a fixed sum as set
forth in the invoice relating thereto (provided immaterial or unintentional
invoice errors shall not be deemed to be a breach hereof) with respect to an
absolute sale or lease and delivery of goods upon stated terms of a Borrower, or
work, labor or services theretofore rendered by a Borrower as of the date each
Receivable is created.  Same shall be due and owing in accordance with the
applicable Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.

 

(b)                                 Solvency of Customers.  Each Customer, to
the best of each Borrower’s knowledge, as of the date each Receivable is
created, is and will be solvent and able to pay all Receivables on which the
Customer is obligated in full when due or with respect to such Customers of any
Borrower who are not solvent such Borrower has set up on its books and in its
financial records bad debt reserves adequate to cover such Receivables.

 

(c)                                  Locations of Borrower.  Each Borrower’s
chief executive office is located at the addresses set forth on Schedule 4.15(c)
hereto.  Until written notice is given to Agent by Borrowing Agent of any other
office at which any Borrower keeps its records pertaining to Receivables, all
such records shall be kept at such executive office.

 

(d)                                 Collection of Receivables Until any
Borrower’s authority to do so is terminated by Agent (which notice Agent may
give at any time following the occurrence of an Event of Default or a Default or
when Agent in its sole discretion exercised in a commercially reasonable manner
deems it to be in Lenders’ best interest to do so), each Borrower will, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations.  Each Borrower shall, upon request,
deliver to Agent, or deposit in the Blocked Account, in original form and on the
date of receipt thereof, all checks, drafts, notes, money orders, acceptances,
cash and other evidences of Indebtedness.

 

(e)                                  Notification of Assignment of Receivables. 
At any time following the occurrence of an Event of Default or a Default, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.

 

26

--------------------------------------------------------------------------------


 

(f)                                    Power of Agent to Act on Borrowers’
Behalf.  Agent shall have the right to receive, endorse, assign  and/or deliver
in the name of Agent or any Borrower any and all checks, drafts and other
instruments for the payment of money relating to the Receivables, and each
Borrower hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  Each Borrower hereby constitutes Agent or Agent’s
designee as such Borrower’s attorney with power (i) to endorse such Borrower’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (ii) to sign such Borrower’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (iii) to send
verifications of Receivables to any Customer; (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; (v) to demand payment of the
Receivables; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of Borrowers’ rights and remedies with respect
to the collection of the Receivables and any other Collateral; (viii) to settle,
adjust, compromise, extend or renew the Receivables; (ix) to settle, adjust or
compromise any legal proceedings brought to collect Receivables; (x) to prepare,
file and sign such Borrower’s name on a proof of claim in bankruptcy or similar
document against any Customer; (xi) to prepare, file and sign such Borrower’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables; and (xii) to do all other acts and
things necessary to carry out this Agreement.  Provided also however, and
anything contained herein to the contrary notwithstanding, although fully vested
hereby as Borrowers’ attorney-in-fact, Agent shall refrain from exercising the
power granted under clauses (ii), (v), (vi), (vii), (viii), (ix), (x) and (xi)
unless and until Default or Event of Default shall have occurred.  All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence; this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.

 

(g)                                 No Liability.  Neither Agent nor any Lender
shall, under any circumstances or in any event whatsoever, have any liability
for any error or omission or delay of any kind occurring in the settlement,
collection or payment of any of the Receivables or any instrument received in
payment thereof, or for any damage resulting therefrom.  Following the
occurrence of an Event of Default or Default Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof.  Agent is authorized and empowered to
accept, following the occurrence of an Event of Default or Default, the return
of the goods represented by any of the Receivables, without notice to or consent
by any Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.

 

(h)                                 Establishment of a Lockbox Account, Dominion
Account.  All proceeds of Collateral shall, at the direction of Agent, be
deposited by Borrowers into a lockbox account, dominion account or such other
“blocked account” (“Blocked Accounts”) as Agent may require pursuant to an
arrangement with such bank as may be selected by Borrowers and be acceptable to
Agent.  Borrowers shall issue to any such bank, an irrevocable letter of
instruction directing said bank to transfer such funds so deposited to Agent,
either to any account maintained by Agent at said bank or by wire transfer to
appropriate account(s) of Agent.  All funds deposited in such Blocked Account
shall immediately become the property of Agent and Borrowers shall obtain the
agreement by such bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including without limitation, any claim of accord
and satisfaction or release with respect to deposits accepted by any bank
thereunder.  Alternatively, Agent may establish depository accounts (“Depository
Accounts”) in the name of Agent at a bank or banks for the deposit of such funds
and Borrowers shall deposit all proceeds of Collateral or cause same to be
deposited, in kind, in such Depository Accounts of Agent in lieu of depositing
same to the Blocked Accounts.

 

(i)                                     Adjustments.  No Borrower will, without
Agent’s consent, compromise or adjust any material amount of the Receivables
other than adjustments to Receivables due from Payors which are made in the
ordinary course of Borrowers’ business and which are in accordance with the
customs and standards of Borrowers’ industry, or extend the time for payment
thereof, or accept any material returns of merchandise or grant any additional
discounts, allowances or

 

27

--------------------------------------------------------------------------------


 

credits thereon except for those compromises, adjustments, returns, discounts,
credits and allowances as have been heretofore customary in the business of such
Borrower.

 

4.16.                        Inventory.  To the extent Inventory held for sale
or lease has been produced by any Borrower, it has been and will be produced by
such Borrower in accordance with the Federal Fair Labor Standards Act of 1938,
as amended, and all rules, regulations and orders thereunder.

 

4.17.                        Maintenance of Equipment.  The Equipment shall be
maintained in good operating condition and repair (reasonable wear and tear
excepted) and all necessary replacements of and repairs thereto shall be made so
that the value and operating efficiency of the Equipment shall be maintained and
preserved.  No Borrower shall use or operate the Equipment in violation of any
law, statute, ordinance, code, rule or regulation.  Each Borrower shall have the
right to sell Equipment to the extent set forth in Section 4.3 hereof.

 

4.18.                        Exculpation of Liability.  Nothing herein contained
shall be construed to constitute Agent or any Lender as any Borrower’s agent for
any purpose whatsoever, nor shall Agent or any Lender be responsible or liable
for any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

 

4.19.                        Environmental Matters.  (a) Borrowers shall ensure
that the Real Property remains in compliance with all Environmental Laws and
they shall not place or permit to be placed any Hazardous Substances on any Real
Property except as permitted by applicable law or appropriate governmental
authorities.

 

(b)                                 Borrowers shall establish and maintain a
system to assure and monitor continued compliance with all applicable
Environmental Laws which system shall include periodic reviews of such
compliance.

 

(c)                                  Borrowers shall (i) employ in connection
with the use of the Real Property appropriate technology necessary to maintain
compliance with any applicable Environmental Laws and (ii) dispose of any and
all Hazardous Waste generated at the Real Property only at facilities and with
carriers that maintain valid permits under RCRA and any other applicable
Environmental Laws.  Borrowers shall use their best efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or disposal facilities or operators employed by
Borrowers in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property.

 

(d)                                 In the event any Borrower obtains, gives or
receives notice of any Release or threat of Release of a reportable quantity of
any Hazardous Substances at the Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or any Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any state
agency responsible in whole or in part for environmental matters in the state in
which the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint.  Such information is to be
provided to allow Agent to protect its security interest in the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

 

(e)                                  Borrowers shall promptly forward to Agent
copies of any request for information, notification of potential liability,
demand letter relating to potential responsibility with respect to the
investigation or cleanup of Hazardous Substances at any other site owned,
operated or used by any Borrower to dispose of Hazardous Substances and shall
continue to forward copies of correspondence between any Borrower and the
Authority regarding such claims to

 

28

--------------------------------------------------------------------------------


 

Agent until the claim is settled.  Borrowers shall promptly forward to Agent
copies of all documents and reports concerning a Hazardous Discharge at the Real
Property that any Borrower is required to file under any Environmental Laws. 
Such information is to be provided solely to allow Agent to protect Agent’s
security interest in the Real Property and the Collateral.

 

(f)                                    Borrowers shall respond promptly to any
Hazardous Discharge or Environmental Complaint and take all necessary action in
order to safeguard the health of any Person and to avoid subjecting the
Collateral or Real Property to any Lien.  If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the requirements of any Environmental Laws,
Agent on behalf of Lenders may, but without the obligation to do so, for the
sole purpose of protecting Agent’s interest in Collateral:  (A) give such
notices or (B) enter onto the Real Property (or authorize third parties to enter
onto the Real Property) and take such actions as Agent (or such third parties as
directed by Agent) deem reasonably necessary or advisable, to clean up, remove,
mitigate or otherwise deal with any such Hazardous Discharge or Environmental
Complaint.  All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.

 

(g)                                 Promptly upon the written request of Agent
from time to time, Borrowers shall provide Agent, at Borrowers’ expense, with an
environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable in the reasonable opinion of Agent, to
assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances found on, under, at or within the Real
Property.  Any report or investigation of such Hazardous Discharge proposed and
acceptable to an appropriate Authority that is charged to oversee the clean-up
of such Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.

 

(h)                                 Borrowers shall defend and indemnify Agent
and Lenders and hold Agent, Lenders and their respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including attorney’s fees, suffered
or incurred by Agent or Lenders under or on account of any Environmental Laws,
including, without limitation, the assertion of any Lien thereunder, with
respect to any Hazardous Discharge, the presence of any Hazardous Substances
affecting the Real Property, whether or not the same originates or emerges from
the Real Property or any contiguous real estate, including any loss of value of
the Real Property as a result of the foregoing except to the extent such loss,
liability, damage and expense is attributable to any Hazardous Discharge
resulting from actions on the part of Agent or any Lender.  Borrowers’
obligations under this Section 4.19 shall arise upon the discovery of the
presence of any Hazardous Substances at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances.  Borrowers’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

 

(i)                                     For purposes of Sections 4.19 and 5.7,
all references to Real Property shall be deemed to include all of Borrowers’
right, title and interest in and to its owned and leased premises.

 

4.20.                        Financing Statements.  Except as respects the
financing statements filed by Agent and the financing statements described on
Schedule 1.2, no financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office.

 

V.                                     REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

29

--------------------------------------------------------------------------------


 

5.1.                              Authority.  Each Borrower has full power,
authority and legal right to enter into this Agreement and the Other Documents
and to perform all its respective Obligations hereunder and thereunder.  This
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate powers, have been duly authorized, are
not in contravention of law or the terms of such Borrower’s by-laws, certificate
of incorporation or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, and (b) will not conflict with nor result in any breach in
any of the provisions of or constitute a default under or result in the creation
of any Lien except Permitted Encumbrances upon any asset of such Borrower under
the provisions of any agreement, charter document, instrument, by-law, or other
instrument to which such Borrower is a party or by which it or its property may
be bound.

 

5.2.                              Formation and Qualification.  (a) Each
Borrower is duly incorporated and in good standing under the laws of the state
listed on Schedule 5.2(a), has the organizational number set forth on Schedule
5.2(a) and is qualified to do business and is in good standing in the states
listed on Schedule 5.2(a) which constitute all states in which qualification and
good standing are necessary for such Borrower to conduct its business and own
its property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  Each Borrower has delivered to
Agent true and complete copies of its certificate of incorporation and by-laws
and will promptly notify Agent of any amendment or changes thereto.

 

(b)                                 The only Subsidiaries of each Borrower are
listed on Schedule 5.2(b).

 

5.3.                              Survival of Representations and Warranties. 
All representations and warranties of such Borrower contained in this Agreement
and the Other Documents shall be true at the time of such Borrower’s execution
of this Agreement and the Other Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.

 

5.4.                              Tax Returns.  Each Borrower’s federal tax
identification number is set forth on Schedule 5.4.  Each Borrower has filed all
federal, state and local tax returns and other reports each is required by law
to file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable.  The provision for taxes on the books of each Borrower
are adequate for all years not closed by applicable statutes, and for its
current fiscal year, and no Borrower has any knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.

 

5.5.                              Financial Statements.  Since September 30,
2003 there has been no change in the condition, financial or otherwise, of
Borrowers as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and Real Property owned by
Borrowers, except changes in the ordinary course of business, none of which
individually or in the aggregate has been materially adverse.

 

5.6.                              Corporate Name.  Except as set forth on
Schedule 5.6:  no Borrower has been known by any other corporate name in the
past five (5) years, nor has any Borrower been the surviving corporation of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the past five (5) years.

 

5.7.                              O.S.H.A. and Environmental Compliance.  Except
as disclosed on Schedule 5.7,

 

(a)                                  Each Borrower has duly complied with, and
its facilities, business, assets, property, leaseholds and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there have been no outstanding citations, notices
or orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.

 

30

--------------------------------------------------------------------------------


 

(b)                                 To the best of Borrowers’ knowledge, each
Borrower has been issued all required federal, state and local licenses,
certificates or permits relating to all applicable Environmental Laws.

 

(c)                                  (i) There are no visible signs of releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Substances at, upon, under or within any Real Property; (ii) to the
best of Borrowers’ knowledge, there are no underground storage tanks or
polychlorinated biphenyls on the Real Property; (iii) to the best of Borrowers’
knowledge, the Real Property has not been used as a treatment, storage or
disposal facility of Hazardous Waste; and (iv) to the best of Borrowers’
knowledge, no Hazardous Substances are present on the Real Property, excepting
such quantities as are handled in accordance with all applicable manufacturer’s
instructions and governmental regulations and in proper storage containers and
as are necessary for the operation of the commercial business of any Borrower.

 

5.8.                              Solvency; No Litigation, Violation,
Indebtedness or Default.

 

(a)                                  Borrowers are solvent, able to pay their
debts as they mature, have capital sufficient to carry on their business and all
businesses in which they are about to engage, and the fair present saleable
value of their assets, calculated on a going concern basis, are now and will
continue to be in excess of the amount of their liabilities.

 

(b)                                 Except as disclosed in Schedule 5.8(b), no
Borrower has (i) any litigation, arbitration, actions or proceedings, either
pending or, to the best of Borrowers’ knowledge, threatened which involve the
possibility of having a Material Adverse Effect on such Borrower, and (ii) any
liabilities nor indebtedness for borrowed money other than the Obligations.

 

(c)                                  No Borrower is in violation of any
applicable statute, regulation or ordinance in any respect which could
reasonably be expected to have a Material Adverse Effect on such Borrower, nor
is any Borrower in violation of any order of any court, governmental authority
or arbitration board or tribunal.

 

(d)                                 No Borrower nor any member of the Controlled
Group maintains or contributes to any Plan other than those listed on Schedule
5.8(d) hereto.  Except as set forth in Schedule 5.8(d), (i) no Plan has incurred
any “accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA
and Section 412(a) of the Code, whether or not waived, and each Borrower and
each member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan, (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code, (iii) no
Borrower nor any member of the Controlled Group has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid, (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan, (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and no Borrower nor any member of the Controlled Group
knows of any facts or circumstances which would materially change the value of
such assets and accrued benefits and other liabilities, (vi) no Borrower nor any
member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan, (vii) no
Borrower nor any member of a Controlled Group has incurred any liability for any
excise tax arising under Section 4972 or 4980B of the Code, and no fact exists
which could give rise to any such liability, (viii) no Borrower nor any member
of the Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has
engaged in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA,
(ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan, (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period contained in 29 CFR §2615.3 has not been waived, (xi) no Borrower
nor any member of the Controlled Group has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than employees or former employees of any Borrower and any member of the
Controlled Group, and (xii) no Borrower nor any member of the Controlled Group
has withdrawn, completely or partially, from any Multiemployer Plan so as to
incur liability under the Multiemployer Pension Plan Amendments Act of 1980.

 

31

--------------------------------------------------------------------------------


 

5.9.                              Patents, Trademarks, Copyrights and Licenses. 
All patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, copyrights, copyright applications, design
rights, tradenames, assumed names, trade secrets and  licenses owned or utilized
by any Borrower are set forth on Schedule 5.9, are valid and have been duly
registered or filed with all appropriate governmental authorities and constitute
all of the intellectual property rights which are necessary for the operation of
its business; there is no objection to or pending challenge to the validity of
any such patent, trademark, copyright, design right, trade name, trade secret or
license and no Borrower is aware of any grounds for any challenge, except as set
forth in Schedule 5.9 hereto.  Each patent, patent application, patent license,
trademark, trademark application, trademark license, service mark, service mark
application, service mark license, design right, copyright, copyright
application and copyright license owned or held by any Borrower and all trade
secrets used by any Borrower consist of original material or property developed
by such Borrower or was lawfully acquired by such Borrower from the proper and
lawful owner thereof.  Each of such items has been maintained so as to preserve
the value thereof from the date of creation or acquisition thereof.  With
respect to all software used by any Borrower, such Borrower is in possession of
all source and object codes related to each piece of software or is the
beneficiary of a source code escrow agreement, each such source code escrow
agreement being listed on Schedule 5.9 hereto.

 

5.10.                        Licenses and Permits.  Except as set forth in
Schedule 5.10, each Borrower (a) is in compliance with and (b) has procured and
is now in possession of, all material licenses or permits required by any
applicable federal, state, or local law or regulation for the operation of its
business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
have a Material Adverse Effect on such Borrower.

 

5.11.                        Default of Indebtedness.  No Borrower is in default
in the payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and, to the best of Borrowers’ knowledge, no event has occurred under the
provisions of any such instrument or agreement which with or without the lapse
of time or the giving of notice, or both, constitutes or would constitute an
event of default thereunder.

 

5.12.                        No Default.  No Borrower is in default in the
payment or, to the best of Borrowers’ knowledge, in the performance of any of
its contractual obligations and no Default has occurred.

 

5.13.                        No Burdensome Restrictions.  No Borrower is party
to any contract or agreement the performance of which could have a Material
Adverse Effect on such Borrower.  No Borrower has agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.

 

5.14.                        No Labor Disputes.  No Borrower is involved in any
labor dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.

 

5.15.                        Margin Regulations.  No Borrower is engaged, nor
will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.  No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

 

5.16.                        Investment Company Act.  No Borrower is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, nor is it controlled by such a
company.

 

5.17.                        Disclosure.  No representation or warranty made by
any Borrower in this Agreement or in any financial statement, report,
certificate or any other document furnished in connection herewith contains, to
the best of Borrowers’ knowledge, any untrue statement of a material fact or
omits to state any material fact necessary to make the statements herein or
therein not misleading.  There is no fact known to Borrowers or which reasonably
should be known to

 

32

--------------------------------------------------------------------------------


 

Borrowers which Borrowers have not disclosed to Agent in writing with respect to
the transactions contemplated by this Agreement which could reasonably be
expected to have a Material Adverse Effect on any Borrower.

 

5.18.                        Swaps.  No Borrower is a party to, nor will it be a
party to, any swap agreement whereby such Borrower has agreed or will agree to
swap interest rates or currencies unless same provides that damages upon
termination following an event of default thereunder are payable on an unlimited
“two-way basis” without regard to fault on the part of either party.

 

5.19.                        Conflicting Agreements.  To the best of Borrowers’
knowledge, no provision of any mortgage, indenture, contract, agreement,
judgment, decree or order binding on any Borrower or affecting the Collateral
conflicts with, or requires any Consent which has not already been obtained to,
or would in any way prevent the execution, delivery or performance of, the terms
of this Agreement or the Other Documents.

 

5.20                           Business of Borrowers.  Upon and after the
Closing Date, Borrowers do not propose to engage in any business other than
operating a clinical testing laboratory and activities necessary to conduct the
foregoing.  On the Closing Date, each Borrower will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Borrower.

 

5.21.                        Application of Certain Laws and Regulations.  No
Borrower nor any Affiliate of any Borrower is subject to any statute, rule or
regulation which regulates the incurrence of any Indebtedness, including without
limitation, statutes or regulations relative to common or interstate carriers or
to the sale of electricity, gas, steam, water, telephone, telegraph or other
public utility services.

 

5.22.                        Section 20 Subsidiaries.  Borrowers do not intend
to use and shall not use any portion of the proceeds of the Advances, directly
or indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.

 

5.23                           Anti-Terrorism Laws.

 

(a)                                  General.  Neither Borrowers nor or any
Affiliate of a Borrower, is are in violation of any Anti-Terrorism Law or
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempting to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(b)                                 Executive Order No. 13224.  Neither
Borrowers, nor any Affiliate of Borrowers, nor their respective agents acting or
benefiting in any capacity in connection with the Revolving Loans or other
accommodations hereunder, is any of the following (each a “Blocked Person”):

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order No. 13224;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

 

(iii)                               a Person or entity with which any bank or
other financial institution is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224;

 

(v)                                 a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list,
or

 

(vi)                              a person or entity who is affiliated or
associated with a person or entity listed above.

 

(b)                                 No Borrower or to the knowledge of
Borrowers, any of their agents acting in any

 

33

--------------------------------------------------------------------------------


 

capacity in connection with the Revolving Loans or other accommodations
hereunder thereunder (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

VI.                                 AFFIRMATIVE COVENANTS

 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 

6.1.                              Payment of Fees.  Pay to Agent on demand all
usual and customary fees and expenses which Agent incurs in connection with (a)
the forwarding of Advance proceeds and (b) the establishment and maintenance of
any Blocked Accounts or Depository Accounts as provided for in Section 4.15(h). 
Agent may, without making demand, charge Borrowers’ Account for all such fees
and expenses.

 

6.2.                              Conduct of Business and Maintenance of
Existence and Assets.  (a) Conduct continuously and operate actively its
business according to good business practices and maintain all of its properties
useful or necessary in its business in good working order and condition
(reasonable wear and tear excepted and except as may be disposed of in
accordance with the terms of this Agreement), including, without limitation, all
licenses, patents, copyrights, design rights, tradenames, trade secrets and
trademarks and take all actions necessary to enforce and protect the validity of
any intellectual property right or other right included in the Collateral; (b)
keep in full force and effect its existence and comply in all material respects
with the laws and regulations governing the conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect
on such Borrower; and (c) make all such reports and pay all such franchise and
other taxes and license fees and do all such other acts and things as may be
lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect on such Borrower.

 

6.3.                              Violations.  Promptly notify Agent in writing
of any violation of any law, statute, regulation or ordinance of any
Governmental Body, or of any agency thereof, applicable to any Borrower which
could reasonably be expected to have a Material Adverse Effect on any Borrower.

 

6.4.                              Government Receivables.  Take all steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act or other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

 

6.5.                              Execution of Supplemental Instruments. 
Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may request, in
order that the full intent of this Agreement may be carried into effect.

 

6.6.                              Payment of Indebtedness.  Pay, discharge or
otherwise satisfy at or before maturity (subject, where applicable, to specified
grace periods and, in the case of the trade payables, to normal payment
practices) all its obligations and liabilities of whatever nature, except when
the failure to do so could not reasonably be expected to have a Material Adverse
Effect or when the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and each Borrower shall have provided for
such reserves as Agent may reasonably deem proper and necessary, subject at all
times to any applicable subordination arrangement in favor of Lenders.

 

6.7.                              Standards of Financial Statements.  Cause all
financial statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12,
9.13 and 9.14 as to which GAAP is applicable to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).

 

34

--------------------------------------------------------------------------------


 

VII.                             NEGATIVE COVENANTS.

 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 

7.1.                              Merger, Consolidation, Acquisition and Sale of
Assets

 

(a)                                  Consolidate with, merge with, or acquire
the stock or assets of any Person, firm, joint venture, partnership,
corporation, or other entity, whether by merger, consolidation, purchase of
stock or otherwise, except for Permitted Acquisitions.

 

(b)                                 Sell, lease, transfer or otherwise dispose
of any of its properties or assets, except in the ordinary course of its
business and except as provided in Section 4.3.

 

7.2.                              Creation of Liens.  Create or suffer to exist
any Lien or transfer upon or against any of its property or assets now owned or
hereafter acquired, except Permitted Encumbrances.

 

7.3.                              Guarantees.  Become liable upon the
obligations of any Person by assumption, endorsement or guaranty thereof or
otherwise (other than to Lenders) except the endorsement of checks in the
ordinary course of business.

 

7.4.                              Investments.  Purchase or acquire obligations
or stock of, or any other interest in, any Person, except (a) obligations issued
or guaranteed by the United States of America or any agency thereof, (b)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating), (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, and (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof.

 

7.5.                              Loans.  Make loans to any Person except loans
to officers, employees and Subsidiaries which shall not exceed Two Million
Dollars ($2,000,000.00) in the aggregate, outstanding at any time.

 

7.6.                              Capital Expenditures.  Enter into any
agreements to purchase or pay for or become obligated to pay for capital
expenditures, long term leases, capital leases and/or sale lease-backs, during
any fiscal year in an amount aggregating in excess of Five Million Dollars
($5,000,000.00) during any fiscal year.

 

7.7.                              Dividends.  Declare, pay or make any dividend
or distribution on any shares of the common stock or preferred stock of any
Borrower (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower, provided however that, anything
contained herein to the contrary notwithstanding, so long as, after giving
effect to such purchase no Default or Event of Default shall have occurred and
be continuing, from the Closing Date through October 31, 2005, Bio-Reference may
repurchase up to four hundred seventy thousand (470,000) shares of its issued
and outstanding common stock..

 

7.8.                              Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness (exclusive of trade debt) except in respect of (i)
Indebtedness to Lenders; and (ii) Indebtedness incurred for capital expenditures
permitted under Section 7.6 hereof.

 

7.9.                              Nature of Business.  Substantially change the
nature of the business in which it is presently engaged, nor except as
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the ordinary course of business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.

 

35

--------------------------------------------------------------------------------


 

7.10.                        Transactions with Affiliates.  Directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, any Affiliate, except
transactions in the ordinary course of business, on an arm’s-length basis on
terms no less favorable than terms which would have been obtainable from a
Person other than an Affiliate.

 

7.11.                        Subsidiaries

 

(a)                                  Form any Subsidiary except: (i) as a result
of a Permitted Acquisition, or (ii) the formation of a limited liability company
for the purpose of providing employment services to Borrowers, provided that
such limited liability company Subsidiary shall otherwise comply with all the
requirements of a Permitted Acquisition enumerated in the definition of such
term.

 

(b)                                 Enter into any partnership, joint venture or
similar arrangement, except those presently existing which were entered into in
the ordinary course of Borrowers’ business.

 

7.12.                        Fiscal Year and Accounting Changes.  Change its
fiscal year end from October 31 or make any change (i) in accounting treatment
and reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law.

 

7.13.                        Pledge of Credit.  Now or hereafter pledge Agent’s
or any Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Borrower’s
business as conducted on the date of this Agreement.

 

7.14.                        Amendment of Articles of Incorporation, By-Laws. 
Amend, modify or waive any term or material provision of its Articles of
Incorporation or By-Laws without Agent’s prior written consent, unless required
by law.

 

7.15.                        Compliance with ERISA.  (i) (x) Maintain, or permit
any member of the Controlled Group to maintain, or (y) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Plan, other than those Plans disclosed on Schedule 5.8(d),
(ii) engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in section 406 of
ERISA and Section 4975 of the Code, (iii) incur, or permit any member of the
Controlled Group to incur, any “accumulated funding deficiency”, as that term is
defined in Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or
permit any member of the Controlled Group to terminate, any Plan where such
event could result in any liability of any Borrower or any member of the
Controlled Group or the imposition of a lien on the property of any Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA, (v)
assume, or permit any member of the Controlled Group to assume, any obligation
to contribute to any Multiemployer Plan not disclosed on Schedule 5.8(d), (vi)
incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (vii) fail promptly to notify Agent of the
occurrence of any Termination Event, (viii) fail to comply, or permit a member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other applicable laws in respect of any Plan, (ix) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.

 

7.16.                        Prepayment of Indebtedness.  At any time, directly
or indirectly, prepay any Indebtedness (other than to Lenders), or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Borrower.

 

7.17.                        Fixed Charge Coverage.  Cause, suffer or permit
Fixed Charge Coverage to be less than 1.2 to 1.0 at any time of the
determination thereof.

 

7.18                           Anti-Terrorism Laws.  (a) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224; (c) engage in or conspire to engage in any
transaction that evades or

 

36

--------------------------------------------------------------------------------


 

avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA Patriot
Act or any other Anti-Terrorism Law, or (d) cause, suffer or permit any
Affiliate of Borrowers to do any of the foregoing.  Borrowers shall deliver to
Agent any certification or other evidence requested from time to time by any
Lender, confirming Borrowers’ compliance with this Section 7.18.

 

VIII.                         CONDITIONS PRECEDENT.

 

8.1.                              Conditions to the Effectiveness of this
Agreement.  The effectiveness of this Agreement is subject to the satisfaction
of the following conditions precedent:

 

(a)                            Note  Agent shall have received the Note duly
executed and delivered by an authorized officer of each Borrower;

 

(b)                                 Filings, Registrations and Recordings.  Each
document (including, without limitation, any Uniform Commercial Code financing
statement) required by this Agreement, any related agreement or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create, in favor of Agent, a perfected security interest in or lien upon the
Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto;

 

(c)                                  Corporate Proceedings of Borrowers.  Agent
shall have received a copy of the resolutions in form and substance reasonably
satisfactory to Agent, of the Board of Directors of each Borrower authorizing
(i) the execution, delivery and performance of this Agreement, and any related
agreements (collectively the “Documents”) and (ii) the granting by each Borrower
of the security interests in and liens upon the Collateral in each case
certified by the Secretary or an Assistant Secretary of each Borrower as of the
Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;

 

(b)                                 Incumbency Certificates of Borrowers.  Agent
shall have received a certificate of the Secretary or an Assistant Secretary of
each Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of each Borrower executing this Agreement, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary and having attached a copy
of the Certificate of Incorporation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation together with copies of the By-Laws of each
Borrower and all agreements of each Borrower’s  shareholders certified as
accurate and complete by the Secretary of each Borrower;

 

(c)                                  Good Standing Certificates.  Agent shall
have received good standing certificates for each Borrower dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Borrower’s jurisdiction of incorporation and
each jurisdiction where the conduct of each Borrower’s business activities or
the ownership of its properties necessitates qualification;

 

(d)                                 Legal Opinion.  Agent shall have received
the executed legal opinion of Tolins & Lowenfels in form and substance
satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement, and related agreements as Agent may
reasonably require and each Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;

 

(e)                                  No Litigation.  (i) No litigation,
investigation or proceeding before or by any arbitrator or Governmental Body
shall be continuing or threatened against any Borrower or against the officers
or directors of any Borrower (A) in connection with the Other Documents or any
of the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to any Borrower or the
conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;

 

37

--------------------------------------------------------------------------------


 

(f)                                    Insurance.  Agent shall have received in
form and substance satisfactory to Agent, certified copies of Borrowers’
casualty insurance policies, together with loss payable endorsements on Agent’s
standard form of loss payee endorsement naming Agent as loss payee, and
certified copies of Borrowers’ liability insurance policies, together with
endorsements naming Agent as a co-insured;

 

(g)                                 No Adverse Material Change.  (i) since
September 30, 2003, there shall not have occurred any event, condition or state
of facts which could reasonably be expected to have a Material Adverse Effect
and (ii) no representations made or information supplied to Agent shall have
been proven to be inaccurate or misleading in any material respect;

 

(h)                                 Other.  All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
Transactions shall be satisfactory in form and substance to Agent and its
counsel.

 

8.2.                              Conditions to Each Advance.  The agreement of
Lenders to make any Advance requested to be made on any date is subject to the
satisfaction of the following conditions precedent as of the date such Advance
is made:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by any Borrower in or pursuant to this
Agreement and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date;

 

(b)                                 No Default.  No Event of Default or Default
shall have occurred and be continuing on such date, or would exist after giving
effect to the Advances requested to be made, on such date; provided, however
that Agent, in its sole discretion, may continue to make Advances
notwithstanding the existence of an Event of Default or Default and that any
Advances so made shall not be deemed a waiver of any such Event of Default or
Default; and

 

(c)                                  Maximum Advances.  In the case of any
Advances requested to be made, after giving effect thereto, the aggregate
Advances shall not exceed the maximum amount of Advances permitted under Section
2.1 hereof.

 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

IX.                                INFORMATION AS TO BORROWERS.

 

Each Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

9.1.                              Disclosure of Material Matters.  Immediately
upon learning thereof, report to Agent all matters materially affecting the
value, enforceability or collectibility of any portion of the Collateral
including, without limitation, any Borrower’s reclamation or repossession of, or
the return to any Borrower of, a material amount of goods or claims or disputes
asserted by any Customer or other obligor.

 

9.2.                              Schedules.  Deliver to Agent on or before the
fifteenth (15th) day of each month as and for the prior month (a) accounts
receivable ageings, (b) a report of sales and collections since the prior such
report (which, if Agent shall require at any time when Undrawn Availability is
less than Five Million Dollars ($5,000,000.00) or an Event of Default has
occurred and is continuing, shall be delivered weekly or daily as Agent shall
elect), and (c) a Borrowing Base Certificate (which shall be calculated as of
the last day of the prior month and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement).  In addition, each Borrower
will deliver to Agent at such intervals as Agent may require:  (i) confirmatory
assignment schedules, (ii) copies of Customer’s invoices, (iii) evidence of
shipment or delivery, and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may require including, without
limitation, trial balances and test verifications.  Agent shall have the right
to confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder.  The items to be provided under this Section are to be
in form satisfactory to Agent and executed by each Borrower and delivered to
Agent from time to time solely for Agent’s convenience in

 

38

--------------------------------------------------------------------------------


 

maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.

 

9.3.                              Environmental Reports.  Furnish Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7 and 9.8, with a certificate signed by the Chief Financial Officer
of each Borrower stating, to the best of his knowledge, that each Borrower is in
compliance in all material respects with all federal, state and local laws
relating to environmental protection and control and occupational safety and
health.  To the extent any Borrower is not in compliance with the foregoing
laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Borrower will implement in order to
achieve full compliance.

 

9.4.                              Litigation.  Promptly notify Agent in writing
of any litigation, suit or administrative proceeding affecting any Borrower,
whether or not the claim is covered by insurance, and of any suit or
administrative proceeding, which in any such case could reasonably be expected
to have a Material Adverse Effect on any Borrower.

 

9.5.                              Material Occurrences.  Promptly notify Agent
in writing upon the occurrence of (a) any Event of Default or Default; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Borrower as of the date of such statements; (c) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Borrower to a tax imposed by Section 4971 of the Code; (d) each and
every default by any Borrower which might result in the acceleration of the
maturity of any Indebtedness, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (e) any other development in the business or affairs
of any Borrower which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action Borrowers
propose to take with respect thereto.

 

9.6.                              Government Receivables.  Notify Agent
immediately if any of its Receivables arise out of contracts between any
Borrower and the United States, any state, or any department, agency or
instrumentality of any of them, excepting only Medicare and Medicaid.

 

9.7.                              Annual Financial Statements.  Furnish Agent
for distribution to the Lender within ninety (90) days after the end of each
fiscal year of Borrowers, which delivery date may be extended for up to fifteen
(15) additional days, in accordance with the regulations promulgated by the
Securities and Exchange Commission or the regulations of the stock exchange on
which the applicable Borrower is listed, so long as copies of any writing
applying for or evidencing such extension has been supplied to Agent, financial
statements of Borrowers on a consolidated and, if requested by Agent,
consolidating basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrowers and satisfactory to Agent (the “Accountants”).  The report of the
Accountants shall be accompanied by a statement of the Accountants certifying
that (i) they have caused the Loan Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrowers’ compliance with
the requirements or restrictions imposed by Sections 7.5, 7.6 and 7.17 hereof. 
In addition, the reports shall be accompanied by a certificate of each
Borrower’s Chief Financial Officer which shall state that, based on an
examination sufficient to permit him to make an informed statement, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by such Borrower with respect to such event, and such
certificate shall have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 7.5, 7.6
and 7.17 hereof.

 

9.8.                              Quarterly Financial Statements.  Furnish Agent
for distribution to the Lender within forty-five (45) days after the end of each
fiscal quarter or such additional time, up to fifteen (15) days, in accordance
with the regulations

 

39

--------------------------------------------------------------------------------


 

promulgated by the Securities and Exchange Commission or the regulations of the
stock exchange on which the applicable Borrower is listed, so long as copies of
any writing applying for or evidencing such extension has been supplied to
Agent, an unaudited balance sheet of Borrowers on a consolidated and, if
requested by Agent, consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to the business of Borrowers.  The reports
shall be accompanied by a certificate signed by the Chief Financial Officer of
each Borrower, which shall state that, to the best of his knowledge, based on an
examination sufficient to permit him to make an informed statement, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by Borrowers with respect to such default and, such
certificate shall have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 7.5, 7.6
and 7.17 hereof.

 

9.9.                              Monthly Financial Statements.  Furnish Agent
for distribution to the Lender within thirty (30) days after the end of each
month, an unaudited income statement of Borrowers on a consolidated and, if
requested by Agent, consolidating basis reflecting results of operations from
the beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to the business of
Borrowers.  The reports shall be accompanied by a certificate of each Borrower’s
Chief Financial Officer, which shall state that, to the best of his knowledge,
based on an examination sufficient to permit him to make an informed statement,
no Default or Event of Default exists, or, if such is not the case, specifying
such Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such event
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
7.5, 7.6 and 7.17 hereof.

 

9.10.                        Other Reports.  Furnish Agent as soon as available,
but in any event within ten (10) days after the issuance thereof, with copies of
such financial statements, reports and returns as each Borrower shall send to
its stockholders.

 

9.11.                        Additional Information.  Furnish Agent with such
additional information as Agent shall reasonably request in order to enable
Agent to determine whether the terms, covenants, provisions and conditions of
this Agreement have been complied with by Borrowers including, without
limitation and without the necessity of any request by Agent, (a) copies of all
environmental audits and reviews, (b) at least thirty (30) days prior thereto,
notice of any Borrower’s opening of any new office or place of business or any
Borrower’s closing of any existing office or place of business, and (c) promptly
upon any Borrower’s learning thereof, notice of any labor dispute to which any
Borrower may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which
any Borrower is a party or by which any Borrower is bound.

 

9.12.                        Projected Operating Budget.  Furnish Agent for
distribution to the Lender, no later than thirty (30) days prior to the
beginning of each Borrower’s fiscal year commencing with the fiscal year
beginning November 1, 2004, a month by month projected operating budget of
Borrowers on a consolidated and, if requested by Agent, consolidating basis for
such fiscal year (including an income statement and balance sheet for each
month), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.

 

9.13.                        Variances From Operating Budget.  Furnish Agent for
distribution to the Lender, concurrently with the delivery of the financial
statements referred to in Section 9.7 and each monthly report, a written report
summarizing all material variances from budgets submitted by Borrowers pursuant
to Section 9.12 and a discussion and analysis by management with respect to such
variances.

 

40

--------------------------------------------------------------------------------


 

9.14.                        Notice of Suits, Adverse Events.  Furnish Agent
with prompt notice of (i) any lapse or other termination of any Consent issued
to any Borrower by any Governmental Body or any other Person that is material to
the operation of any Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Borrower with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower, or if copies thereof are
requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower; including, without limitation, those Consents, reports and notices
which are related to air emissions, water discharge, noise emissions, solid or
liquid waste disposal, hazardous waste or materials, or any other environmental,
health or safety matter.

 

9.15.                        ERISA Notices and Requests.  Furnish Agent with
immediate written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

 

9.16.                        Additional Documents.  Execute and deliver to
Agent, upon request, such documents and agreements as Agent may, from time to
time, reasonably request to carry out the purposes, terms or conditions of this
Agreement.

 

X.                                    EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1.                        Failure to Pay.  Any Borrower’s failure to pay,
when due, any payment of principal, interest or other charges due and owing to
Lender pursuant to any Obligations of Borrowers to Lenders, including, without
limitation, those Obligations arising pursuant to this Agreement or any Other
Document whether at maturity or by reason of acceleration pursuant to the terms
of this Agreement or by reason of Agent’s demand made pursuant to Section 2.1(a)
or by notice of intention to prepay, or by required prepayment and such default
continues for more than ten (10) Business Days after written notice of such
default by Agent;

 

10.2.                        Failure to Perform.  Any Borrower’s failure to
perform or observe any covenant, term or condition of this Agreement to be
performed or observed by Borrowers (excepting those which result in a payment
default, a lien on Borrowers’ assets or a violation of an insurance covenant,
which shall constitute an immediate Event of Default), and such default
continues for more than thirty (30) Business Days after written notice of such
default by Agent;

 

41

--------------------------------------------------------------------------------


 

10.3.                        Cross Default; Default on Other Debt.  The
occurrence of any default on any other obligation or indebtedness of any
Borrower to any third parties so that the holder of such obligation or
indebtedness declares such obligation or indebtedness due prior to its date of
maturity because of such Borrower’s default thereunder and such default
continues for more than thirty (30) Business Days after written notice of such
default by Agent;

 

10.4.                        False Representation or Warranty.  Any Borrower
shall have made any statement, representation or warranty in this Agreement or
in any document or certificate executed by such Borrower incident to this
Agreement, which is at any time found to have been false in any material respect
at the time such representation or warranty was made;

 

10.5.                        Petition by or Against Borrowers.  Any Borrower
ceases to do business as a going concern, or there is filed by or against any
Borrower, any petition with respect to its own financial condition under any
bankruptcy law or any amendment thereto (including without limitation a petition
for reorganization, arrangement or extension) or under any other insolvency laws
providing for the relief of debtors, provided, however, if such action is
involuntary, Agent may not declare same to be an Event of Default unless
Borrower shall have failed to have same dismissed or appealed and stayed in an
appropriate forum and for which appeal Borrowers shall have posted a bond, in an
amount satisfactory to the court and Agent, all within thirty (30) Business Days
from the date of filing;

 

10.6.                        Appointment of Receiver.  A receiver, custodian,
trustee, conservator or liquidator is appointed for any Borrower, or all or a
substantial part of its assets, unless same is stayed or dismissed within thirty
(30) Business Days; or any Borrower shall be adjudicated bankrupt, insolvent or
in need of any relief provided to debtors by any court;

 

10.7.                        Judgments; Levies.  If any final judgment or
judgments (except those covered by insurance), or any levy, sequestration, or
attachment against any Borrower or its property, remains unpaid, undischarged,
unsatisfied, unbonded or undismissed for a period of thirty (30) Business Days
after such Borrower has received notification of the entry thereof;

 

10.8.                        Change in Management.  At any time Marc D. Grodman
(“Grodman”) shall not be employed by Borrowers in substantially the same role as
he holds on the Closing Date and no successor, who is acceptable to Agent in its
sole discretion, has been retained to act in such role within the thirty (30)
days after Grodman’s ceasing to be employed or within such shorter period as is
required to avoid the occurrence of a Material Adverse Effect;

 

10.9.                        Liquidation or Dissolution.  The liquidation and/or
dissolution of any Borrower;

 

10.10.                  Environmental Complaint.  At any time Agent determines
that an Environmental Complaint will have a potentially material adverse effect
on the financial condition of any Borrower;

 

10.11.                  Failure to Notify.  If at any time any Borrower fails to
provide Agent immediately with the notices required by Section 9.14;

 

10.12                     Financial Reports, Access to Records.  If at any time
any Borrower fails to (a) furnish financial information when due or when
requested which is unremedied for a period of fifteen (15) days, or (b) permit
the inspection of its books and records by Agent or its employees or
representatives;

 

10.13                     Agent’s Liens.  If at any time any Lien in favor of
Agent created hereunder or provided for hereby or under any Other Document for
any reason ceases to be or is not a valid and perfected Lien having a firs
priority position;

 

10.14                     Licenses.  If any Governmental Body shall (a) revoke,
terminate, suspend or adversely modify any license or permit of any Borrower,
the continuation of which is material to the continuation of such Borrower’s
business, or (b) commence proceedings to suspend, revoke, terminate or adversely
modify any such license or permit and such proceeding shall not be dismissed or
discharged within sixty (60) days; or

 

10.15                     ERISA.  If an event or condition specified in Sections
7.15 or 9.15 shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or

 

42

--------------------------------------------------------------------------------


 

any member of the Controlled Group shall occur, or in the opinion of Agent be
reasonable likely to incur, a liability to a Plan or the PBGC (or both) which,
in the reasonable judgment of Agent, would have a Material Adverse Effect on
such Borrower.

 

XI.                                LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 

11.1.                        Rights and Remedies.  Upon the occurrence of (i) an
Event of Default pursuant to Sections 10.5 or 10.6 all Obligations shall be
immediately due and payable and this Agreement and the obligation of Lenders to
make Advances shall be deemed terminated; and, (ii) any of the other Events of
Default and at any time thereafter (such default not having previously been
cured), at the option of Required Lenders all Obligations shall be immediately
due and payable and Lenders shall have the right to terminate this Agreement and
to terminate the obligation of Lenders to make Advances.  Upon the occurrence of
any Event of Default, Agent shall have the right to exercise any and all other
rights and remedies provided for herein, under the Uniform Commercial Code and
at law or equity generally, including, without limitation, the right to
foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure and/or to take possession of and
sell any or all of the Collateral with or without judicial process.  Agent may
enter any of any Borrower’s premises or other premises without legal process and
without incurring liability to any Borrower therefor, and Agent may thereupon,
or at any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrowers to make the Collateral available to Agent at a
convenient place.  With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Borrowers reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowers at least five (5) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and such right and
equity are hereby expressly waived and released by each Borrower.  In connection
with the exercise of the foregoing remedies, Agent is granted permission to use
all of each Borrower’s trademarks, trade styles, trade names, patents, patent
applications, licenses, franchises and other proprietary rights which are used
in connection with (a) Inventory for the purpose of disposing of such Inventory
and (b) Equipment for the purpose of completing the manufacture of unfinished
goods.  The proceeds realized from the sale of any Collateral shall be applied
as follows: first, to the reasonable costs, expenses and attorneys’ fees and
expenses incurred by Agent for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral; second, to
interest due upon any of the Obligations and any fees payable under this
Agreement; and, third, to the principal of the Obligations.  If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.

 

11.2.                        Agent’s Discretion.  Agent shall have the right in
its sole discretion to determine which rights, Liens, security interests or
remedies Agent may at any time pursue, relinquish, subordinate, or modify or to
take any other action with respect thereto and such determination will not in
any way modify or affect any of Agent’s or Lenders’ rights hereunder.

 

11.3.                        Setoff.  In addition to any other rights which
Agent or any Lender may have under applicable law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right to apply
any Borrower’s property held by Agent and such Lender to reduce the Obligations.

 

11.4.                        Rights and Remedies not Exclusive.  The enumeration
of the foregoing rights and remedies is not intended to be exhaustive and the
exercise of any right or remedy shall not preclude the exercise of any other
right or remedies provided for herein or otherwise provided by law, all of which
shall be cumulative and not alternative.

 

11.5.                        Allocation of Payments After Event of Default. 
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:

 

43

--------------------------------------------------------------------------------


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of Agent in
connection with enforcing the rights of Lenders under this Agreement and the
Other Documents and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of this Document;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of Lenders in
connection with enforcing its rights under this Agreement and the Other
Documents or otherwise with respect to the Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of the outstanding Letters of
Credit);

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above;

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive (so long as it is not a
Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied (A)
first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 

XII.                            WAIVERS AND JUDICIAL PROCEEDINGS

 

12.1.                        Waiver of Notice.  Each Borrower hereby waives
notice of non-payment of any of the Receivables, demand, presentment, protest
and notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein.

 

12.2.                        Delay.  No delay or omission on Agent’s or any
Lender’s part in exercising any right, remedy or option shall operate as a
waiver of such or any other right, remedy or option or of any default.

 

12.3.                        Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

44

--------------------------------------------------------------------------------


 

XIII.                        EFFECTIVE DATE AND TERMINATION

 

13.1.                        Term.  This Agreement, which shall inure to the
benefit of and shall be binding upon the respective successors and permitted
assigns of each Borrower, Agent and each Lender, shall become effective on the
date hereof and shall continue in full force and effect until October 31, 2007
(the “Term”) unless sooner terminated as herein provided.

 

13.2                           Termination by Borrowers.  Borrowers may
terminate the Line of Credit at any time upon not less than sixty (60) days’
prior written notice and the date of termination must fall upon (i) October 31,
2007 or any annual anniversary of such date thereafter or (ii) at any time after
Agent or Required Lenders elect to decrease the amount of the Advance Limit or
percentage or amounts of Advance pursuant to Section 2.1(b).  Upon giving such
notice, the Line of Credit shall thereafter terminate upon the said date.

 

13.2.                        Termination.  The termination of the Agreement
shall not affect any Borrower’s, Agent’s or any Lender’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
have been fully disposed of, concluded or liquidated.  The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been paid or performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations paid in full in immediately available funds.  All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations are paid or performed in
full.

 

XIV.                        REGARDING AGENT

 

14.1.                        Appointment.  Each Lender hereby designates PNC to
act as Agent for such Lender under this Agreement and the Other Documents.  Each
Lender hereby irrevocably authorizes Agent to take such action on its behalf
under the provisions of this Agreement and the Other Documents and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto and Agent shall hold
all Collateral, payments of principal and interest, fees, charges and
collections (without giving effect to any collection days) received pursuant to
this Agreement, for the ratable benefit of Lenders.  Agent may perform any of
its duties hereunder by or through its agents or employees.  As to any matters
not expressly provided for by this Agreement (including without limitation,
collection of the Note) Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which
exposes Agent to liability or which is contrary to this Agreement or the Other
Documents or applicable law unless Agent is furnished with an indemnification
reasonably satisfactory to Agent with respect thereto.

 

14.2.                        Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct, or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of

 

45

--------------------------------------------------------------------------------


 

Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

 

14.3.                        Lack of Reliance on Agent and Resignation. 
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Borrower in connection with the making
and the continuance of the Advances hereunder and the taking or not taking of
any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower.  Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Borrower pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower,
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Note, the Other Documents or the financial condition of any Borrower, or the
existence of any Event of Default or any Default.

 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

 

14.4.                        Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 

14.5.                        Reliance.  Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order
or other document or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. 
Agent may employ agents and attorneys-in-fact and shall not be liable for the
default or misconduct of any such agents or attorneys-in-fact selected by Agent
with reasonable care.

 

14.6.                        Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received notice from a
Lender or a Borrower referring to this Agreement or the Other Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to Lenders.  Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

14.7.                        Indemnification.  To the extent Agent is not
reimbursed and indemnified by Borrowers, each Lender will reimburse and
indemnify Agent in proportion to its respective portion of the Advances (or, if
no Advances are outstanding, according to its Commitment Percentage), from and
against any and all liabilities, obligations, losses,

 

46

--------------------------------------------------------------------------------


 

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that, Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct.

 

14.8.                        Agent in its Individual Capacity.  With respect to
the obligation of Agent to lend under this Agreement, the Advances made by it
shall have the same rights and powers hereunder as any other Lender and as if it
were not performing the duties as Agent specified herein; and the term “Lender”
or any similar term shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity as a Lender.  Agent may engage in
business with any Borrower as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

14.9.                        Delivery of Documents.  To the extent Agent
receives financial statements required under Sections 9.7, 9.8, and 9.9 from any
Borrower pursuant to the terms of this Agreement, Agent will promptly furnish
copies of such documents and information to Lenders.

 

14.10.                  Borrowers’ Undertaking to Agent.  Without prejudice to
their respective obligations to Lenders under the other provisions of this
Agreement, each Borrower hereby undertakes with Agent to pay to Agent from time
to time on demand all amounts from time to time due and payable by it for the
account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid.  Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Borrower’s obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.

 

14.11                     USA Patriot Act Certifications From Lenders and
Transferees.  Each Lender, Purchasing Lender or Transferee that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United states or foreign county, and (ii) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the execution and delivery of
its Commitment Transfer Supplement, and (2) as such other times as are required
under the USA Patriot Act.

 

14.12                     No Reliance on Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, nor any Purchasing Lender or Transferee, may rely on Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
applicable (4) customer notices or (5) other procedures required under the CIP
Regulations or other laws.

 

14.13                     Tax Withholding Clause.  Each Lender, Purchasing
Lender or Transferee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of the
Agent, each other Lender or assignee or participant of a Lender) agrees that it
will deliver to Borrowers and to Agent two (2) duly completed appropriate valid
Withholding Certificates (as defined under § 1.1441-1 (c)( 16) of the Income Tax
Regulations (the “Regulations”)) certifying its status (i.e. U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code. The term “Withholding Certificate” means a Form W-9;
a Form W-8BEN; a Form W-8ECI; a Form W8IMY and the related statements and
certifications as required under § 1.l441-l(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-l4(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender,

 

47

--------------------------------------------------------------------------------


 

Purchasing Lender or Transferee required to deliver a Withholding Certificate to
Borrowers and Agent pursuant to the preceding sentence shall deliver such
Withholding Certificate at least five (5) Business Days before the effective
date of any assignment or participation.  Each Lender, Purchasing Lender or
Transferee which so delivers a Withholding Certificate shall deliver to
Borrowers and Agent two (2) additional counterpart Withholding Certificates (or
a successor form) on or before the date that the existing Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrowers or Agent.  Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full thirty percent (30%) withholding rate if it determines,
in its reasonable judgment, that it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the
Regulations. Further, Agent is indemnified under § 1.1461 - 1(e) of the
Regulations against any claims and demands of any Lender, Purchasing Lender or
Transferee for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.

 

XV.                            BORROWING AGENCY

 

15.1.                        Borrowing Agency Provisions.

 

(a)                                  Each Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder, on behalf
of such Borrower or Borrowers, and hereby authorizes Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of Borrowing Agent.

 

(b)                                 The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request. 
Neither Agent nor any Lender shall incur liability to Borrowers as a result
thereof.  To induce Agent and Lenders to do so and in consideration thereof,
each Borrower hereby indemnifies Agent and each Lender and holds Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Agent or any Lender by
any Person arising from or incurred by reason of the handling of the financing
arrangements of Borrowers as provided herein, reliance by Agent or any Lender on
any request or instruction from Borrowing Agent or any other action taken by
Agent or any Lender with respect to this Section 15.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party.

 

(c)                                  All Obligations shall be joint and several,
and each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.

 

15.2.                        Waiver of Subrogation.  Each Borrower expressly
waives any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Borrower may now or hereafter have
against the other Borrowers or other Person directly or contingently liable for
the Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

 

XVI.                        MISCELLANEOUS

 

16.1.                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New Jersey applied to
contracts to be performed wholly within the State of New Jersey.  Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement or any related

 

48

--------------------------------------------------------------------------------


 

agreement may be brought in any court of competent jurisdiction in the State of
New Jersey, United States of America, and, by execution and delivery of this
Agreement, each Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at Agent’s and/or
any Lender’s option, by service upon Borrowing Agent which each Borrower
irrevocably appoints as such Borrower’s Agent for the purpose of accepting
service within the State of New Jersey.  Nothing herein shall affect the right
to serve process in any manner permitted by law or shall limit the right of
Agent or any Lender to bring proceedings against any Borrower in the courts of
any other jurisdiction.  Each Borrower waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens.  Any
judicial proceeding by any Borrower against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of Middlesex, State of
New Jersey.

 

16.2.                        Entire Understanding.  (a)       This Agreement and
the documents executed concurrently herewith contain the entire understanding
between each Borrower, Agent and each Lender and supersedes all prior agreements
and understandings, if any, relating to the subject matter hereof.  Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing, signed by
each Borrower’s, Agent’s and each Lender’s respective officers.  Neither this
Agreement nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged.  Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

 

(b)                                 The Required Lenders, Agent with the consent
in writing of the Required Lenders, and Borrowers may, subject to the provisions
of this Section 16.2(b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents executed by Borrowers, for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Borrowers thereunder or
the conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

 

(i)                                     increase the Commitment Percentage or
maximum dollar commitment of any Lender;

 

(ii)                                  extend the maturity of any Note or the due
date for any amount payable hereunder, or decrease the rate of interest or
reduce any fee payable by Borrowers to Lenders pursuant to this Agreement;

 

(iii)                               alter the definition of the term Required
Lenders or alter, amend or modify this Section 16.2(b); and

 

(iv)                              release any Collateral during any calendar
year (other than in accordance with the provisions of this Agreement) having an
aggregate value in excess of $1,000,000.00;

 

(v)                                 change the rights and duties of Agent;

 

(vi)                              permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula
Amount;

 

(vii)                           increase the Advance Rates above the Advance
Rates in effect on the Closing Date.

 

49

--------------------------------------------------------------------------------


 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within ten (10) days of delivery of such request, such Lender shall be deemed to
have consented to matter that was the subject of the request.  In the event that
Agent requests the consent of a Lender pursuant to this Section 16.2 and such
consent is denied, then PNC may, at its option, require such Lender to assign
its interest in the Advances to PNC or to another Lender or to any other Person
designated by Agent (the “Designated Lender”), for a price equal to the then
outstanding principal amount thereof plus accrued and unpaid interest and fees
due such Lender, which interest and fees shall be paid when collected from
Borrowers.  In the event PNC elects to require any Lender to assign its interest
to PNC or to the Designated Lender, PNC will so notify such Lender in writing
within forty five (45) days following such Lender’s denial, and such Lender will
assign its interest to PNC or the Designated Lender no later than five (5) days
following receipt of such notice pursuant to a Commitment Transfer Supplement
executed by such Lender, PNC or the Designated Lender, as appropriate, and
Agent.

 

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Loan Agreement, Agent
may at its discretion and without the consent of the Required Lenders,
voluntarily permit the outstanding Revolving Advances at any time to exceed the
Formula Amount by up to one hundred and ten percent (110%) of the Formula Amount
for up to thirty (30) consecutive Business Days.  For purposes of the preceding
sentence, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, Agent is hereby authorized by Borrowers
and Lenders, from time to time in Agent’s sole discretion, (a) after the
occurrence and during the continuation of a Default or an Event of Default, or
(b) at any time that any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied, to make Revolving Advances to
Borrowers on behalf of Lenders which Agent, in its reasonable business judgment,
deems necessary or desirable (a) to preserve or protect the Collateral, or any
portion thereof, (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Advances and other Obligations, or (iii) to pay any other
amount chargeable to Borrowers pursuant to the terms of this Agreement;
provided, that at any time after giving effect to any such Revolving Advances
the outstanding Revolving Advances do not exceed one hundred and ten percent
(110%) of the Formula Amount.

 

16.3.                        Successors and Assigns; Participations; New
Lenders.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, each Lender, all future holders of the
Obligations and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

 

(b)                                 Each Borrower acknowledges that in the
regular course of commercial banking business one or more Lenders may at any
time and from time to time sell participating interests in the Advances to other
financial

 

50

--------------------------------------------------------------------------------


 

institutions (each such transferee or purchaser of a participating interest, a
“Transferee”).  Each Transferee may exercise all rights of payment (including
without limitation rights of set-off) with respect to the portion of such
Advances held by it or other Obligations payable hereunder as fully as if such
Transferee were the direct holder thereof provided that Borrowers shall not be
required to pay to any Transferee more than the amount which it would have been
required to pay to Lender which granted an interest in its Advances or other
Obligations payable hereunder to such Transferee had such Lender retained such
interest in the Advances hereunder or other Obligations payable hereunder and in
no event shall Borrowers be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Transferee.  Each Borrower hereby
grants to any Transferee a continuing security interest in any deposits, moneys
or other property actually or constructively held by such Transferee as security
for the Transferee’s interest in the Advances.

 

(c)                                  Any Lender may with the consent of Agent
which shall not be unreasonably withheld or delayed sell, assign or transfer all
or any part of its rights under this Agreement and the Other Documents to one or
more additional banks or financial institutions and one or more additional banks
or financial institutions may commit to make Advances hereunder (each a
“Purchasing Lender”), in minimum amounts of not less than Five Million Dollars
($5,000,000.00), pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording.  Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose.  Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents.  Borrowers hereby consent to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.

 

(d)                                 Agent shall maintain at its address a copy
of each Commitment Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Advances owing
to each Lender from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and Borrowers, Agent and Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advance recorded therein for the purposes of this Agreement.  The Register shall
be available for inspection by Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender upon the
effective date of each transfer or assignment to such Purchasing Lender.  Agent
shall provide Borrower notice of any such transfer or assignment, identify the
Purchasing Lender and the amount and percentage of the Commitment transferred or
assigned not later than ten (10) days after the effective date of the applicable
Commitment Transfer Supplement.

 

(e)                                  Each Borrower authorizes each Lender to
disclose to any Transferee or Purchasing Lender and any prospective Transferee
or Purchasing Lender any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

 

16.4.                        Application of Payments.  Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations.  To the
extent that any Borrower makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Agent or such Lender.

 

51

--------------------------------------------------------------------------------


 

16.5.                        Indemnity.  Each Borrower shall indemnify Agent,
each Lender and each of their respective officers, directors, Affiliates,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
fees and disbursements of counsel) which may be imposed on, incurred by, or
asserted against Agent or any Lender in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct or gross negligence of the party being indemnified.

 

16.6.                        Notice.  Any notice or request hereunder may be
given to Borrowing Agent or any Borrower or to Agent or any Lender at their
respective addresses set forth below or at such other address as may hereafter
be specified in a notice designated as a notice of change of address under this
Section.  Any notice, request, demand, direction or other communication (for
purposes of this Section 16.6 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Loan Agreement shall be given or made
by telephone or in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission or by setting forth such Notice on a
site on the World Wide Web (a “Website Posting”) if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6.  Any such Notice must
be delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:

 

(a)                                  In the case of hand-delivery, when
delivered;

 

(b)                                 If given by mail, five (5) days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

 

(c)                                  In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

 

(d)                                 In the case of a facsimile transmission,
when sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

 

(e)                                  In the case of electronic transmission,
when actually received;

 

(f)                                    In the case of a Website Posting, upon
delivery of a Notice of such posting (including the information necessary to
access such site) by another means set forth in this Section 16.6; and

 

(g)                                 If given by any other means (including by
overnight courier), when actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)

If to Agent or PNC at:

PNC Bank, National Association

 

 

PNC Business Credit, Inc.

 

 

70 East 55th street, 14th Floor

 

 

New York, New York 10022

 

 

Attention:

Michelle Stanley-Nurse, V.P.

 

 

Telephone:

(646) 497-0145

 

 

Telecopier:

(646) 497-0324

 

52

--------------------------------------------------------------------------------


 

 

and a copy to:

Pitney, Hardin, Kipp & Szuch LLP

 

 

Postal Service Address:

 

 

P.O. Box 1945

 

 

Morristown, New Jersey 07962-1945

 

 

Courier Address:

 

 

200 Campus Drive

 

 

Florham Park New Jersey 07932

 

 

Attention:

Linda K. Smith, Esq.

 

 

Telephone:

(973) 966-8420

 

 

Telecopier:

(973) 966-1550

 

 

 

 

and, from and after any
syndication, with a copy to:

PNC Bank, National Association

 

 

PNC Agency Services

 

 

One PNC Plaza

 

 

249 Fifth Avenue

 

 

Pittsburgh, Pennsylvania 15222

 

 

Telephone:

(412) 762-3627

 

 

Telecopier:

(412) 762-8672

 

 

 

(B)

If to a Lender other than Agent, as specified on the signature pages hereof.

 

 

(C)

If to Borrowing Agent
or any Borrower, at:

Bio-Reference Laboratories, Inc.

 

 

481 Edward H. Ross Drive

 

 

Elmwood Park, New Jersey 07407

 

 

Attention:

Sam Singer, Chief Financial Officer

 

 

Telephone:

(201) 791-2600

 

 

Telecopier:

(201) 475-8730

 

 

 

 

with a copy to:

Tolins & Lowenfels

 

 

747 Third Avenue, 19th Floor

 

 

New York, New York 10017

 

 

Attention:

Roger Tolins, Esq.

 

 

Telephone:

(212) 421-1965

 

 

Telecopier:

(212) 888-7706

 

16.7.                        Survival.  The obligations of Borrowers under
Sections 2.2(f), 3.7, 3.8, 3.9, 4.19(h), 14.7 and 16.5 shall survive termination
of this Agreement and the Other Documents and payment in full of the
Obligations.

 

16.8.                        Severability.  If any part of this Agreement is
contrary to, prohibited by, or deemed invalid under applicable laws or
regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

16.9.                        Expenses.  All costs and expenses including,
without limitation, reasonable attorneys’ fees (including the allocated costs of
in house counsel) and disbursements incurred by Agent on its behalf or on behalf
of Lenders (a) in all efforts made to enforce payment of any Obligation or
effect collection of any Collateral, or (b) in connection with the entering
into, modification, amendment, administration and enforcement of this Agreement
or any consents or waivers hereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral,
whether through judicial proceedings or otherwise, or (d) in defending or
prosecuting any actions or proceedings arising out of or relating to Agent’s or
any Lender’s transactions with any Borrower, or (e) in connection with any
advice given to Agent or any Lender with respect

 

53

--------------------------------------------------------------------------------


 

to its rights and obligations under this Agreement and all related agreements,
may be charged to Borrowers’ Account and shall be part of the Obligations.

 

16.10.                  Injunctive Relief.  Each Borrower recognizes that, in
the event any Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy at law may prove to
be inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.

 

16.11.                  Consequential Damages.  Neither Agent nor any Lender,
nor any agent or attorney for any of them, shall be liable to any Borrower for
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

 

16.12.                  Captions.  The captions at various places in this
Agreement are intended for convenience only and do not constitute and shall not
be interpreted as part of this Agreement.

 

16.13.                  Counterparts; Telecopied Signatures.  This Agreement may
be executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

 

16.14.                  Construction.  The parties acknowledge that each party
and its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

 

16.15.                  Confidentiality; Sharing Information. 
(a)                         Agent, each Lender and each Transferee shall hold
all non-public information obtained by Agent, such Lender or such Transferee
pursuant to the requirements of this Agreement in accordance with Agent’s, such
Lender’s and such Transferee’s customary procedures for handling confidential
information of this nature; provided, however, Agent, each Lender and each
Transferee may disclose such confidential information (i) to its examiners,
affiliates, outside auditors, counsel and other professional advisors, (ii) to
Agent, any Lender or to any prospective Transferees and Purchasing Lenders, and
(iii) as required or requested by any Governmental Body or representative
thereof or pursuant to legal process; provided, further that (A) unless
specifically prohibited by applicable law or court order, Agent, each Lender and
each Transferee shall use its best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (1) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (2) pursuant
to legal process and (B) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.

 

(b)                                 Each Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to such Borrower or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provision of Section
16.15 as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the other Obligations and the termination of the Loan Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the information subject to this Section 16.15 shall not include, and
Agent and each Lender and Transferee may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Agent or such Lender
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the

 

54

--------------------------------------------------------------------------------


 

transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the Revolving Loans and other accommodations contemplated hereby.

 

(d)                                 Notwithstanding anything herein to the
contrary, Borrowers are authorized to publicly disclose such information
concerning this Agreement and the transactions contemplated hereby as they
reasonably believe is required pursuant to the federal securities laws and any
other applicable laws and the regulations promulgated thereunder.

 

16.16.                  Publicity.  Each Borrower and each Lender hereby
authorizes Agent to make appropriate announcements of the financial arrangement
entered into among Borrowers, Agent and Lenders, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Agent shall in its sole and absolute discretion deem
appropriate.

 

XVII.                    CONTINUING NATURE OF OBLIGATIONS AND SECURITY INTEREST

 

17.1.                        Amendment and Restatement.  This Agreement is an
amendment and restatement of the Existing Loan Agreement in its entirety.

 

17.2.                        Continuing Obligations.

 

(a)                                  This Agreement is not intended and shall
not be deemed to constitute a novation of indebtedness.

 

(b)                                 All of the Obligations are continuing in
nature and, as of the Closing Date, are due in accordance with the terms of this
Agreement without any defense, offset, counterclaim or recoupment.

 

(c)                                  As of the close of business on October 4,
2004, the aggregate outstanding principal balance of the Revolving Advances
equals Ten Million Three Hundred Thirty Nine Thousand One and 90/100 Dollars
($10,339,001.90).

 

17.3.                        Continuing Security Interests.  The liens and
security interests in and to the Collateral in favor of PNC which were created
under the Existing Loan Agreement, and which are reaffirmed hereunder, are
continuing and uninterrupted liens and security interests.

 

Signature page follows.

 

55

--------------------------------------------------------------------------------


 

Each of the parties has signed this Amended and Restated Loan and Security
Agreement as of the day and year first above written.

 

 

ATTEST:

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

By:

  /S/ SAM SINGER

 

By:

/S/ MARC D. GRODMAN

 

 

SAM SINGER, Secretary

 

MARC D. GRODMAN, President

 

 

 

 

 

 

ATTEST:

 

MEDILABS, INC.,

 

 

a Subsidiary Party

 

 

 

 

 

 

By

  /S/ SAM SINGER

 

By: :

/S/ MARC D. GRODMAN

 

SAM SINGER, Secretary

 

MARC D. GRODMAN, President

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/S/ MICHELLE STANLEY-NURSE

 

 

 

MICHELLE STANLEY-NURSE

 

 

 

Vice President

 

 

 

 

 

Commitment percentage: 100%

 

56

--------------------------------------------------------------------------------